 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PUBLISHED CUSIP NUMBER: 17187MAA8










CREDIT AGREEMENT


Dated as of February 16, 2005


among


CINCINNATI BELL INC.,
as the Borrower,


Certain Subsidiaries of the Borrower
from time to time party hereto,
as Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent and an L/C Issuer,


PNC BANK, NATIONAL ASSOCIATION
as Swingline Lender and an L/C Issuer,


and


The Other Lenders party hereto








BANC OF AMERICA SECURITIES LLC
and
CREDIT SUISSE FIRST BOSTON
as
Joint Lead Arrangers and Joint Book Managers






--------------------------------------------------------------------------------





TABLE OF CONTENTS
 


Section
 
Page
     
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
34
1.03
Accounting Terms
35
1.04
Rounding
36
1.05
Times of Day
36
1.06
Letter of Credit Amounts
36
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
36
2.01
Revolving Loans
36
2.02
Borrowings, Conversions and Continuations of Committed Loans
37
2.03
Letters of Credit
38
2.04
Swingline Loans
47
2.05
Prepayments
50
2.06
Termination or Reduction of Aggregate Revolving Commitments
51
2.07
Repayment of Loans
51
2.08
Interest
52
2.09
Fees
52
2.10
Computation of Interest and Fees
53
2.11
Evidence of Debt
53
2.12
Payments Generally; Administrative Agent's Clawback
54
2.13
Sharing of Payments by Lenders
55
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
56
3.01
Taxes
56
3.02
Illegality
59
3.03
Inability to Determine Rates
59
3.04
Increased Costs
60
3.05
Compensation for Losses; Breakage Payments
62
3.06
Mitigation Obligations; Replacement of Lenders
62
3.07
Survival
63
ARTICLE IV GUARANTY
63
4.01
The Guaranty
63
4.02
Obligations Unconditional
64
4.03
Reinstatement
65
4.04
Certain Additional Waivers
65
4.05
Remedies
65
4.06
Rights of Contribution
66
4.07
Guarantee of Payment; Continuing Guarantee
66
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
66
5.01
Conditions of Closing Date and Initial Credit Extension
66
5.02
Conditions to all Credit Extensions
69

 
 
i

--------------------------------------------------------------------------------


 
 
ARTICLE VI REPRESENTATIONS AND WARRANTIES
69
6.01
Existence, Qualification and Power
70
6.02
Authorization; No Contravention
70
6.03
Governmental Authorization; Other Consents
70
6.04
Binding Effect
70
6.05
Financial Statements; No Material Adverse Effect
71
6.06
Litigation
72
6.07
No Default
72
6.08
Ownership of Property; Liens
72
6.09
Environmental Compliance
72
6.10
Insurance
73
6.11
Taxes
73
6.12
ERISA Compliance
73
6.13
Capital Structure/Subsidiaries
73
6.14
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
74
6.15
Disclosure
74
6.16
Compliance with Laws
75
6.17
Intellectual Property
75
6.18
Solvency
75
6.19
Telecommunications Regulatory Matters
75
ARTICLE VII AFFIRMATIVE COVENANTS
76
7.01
Financial Statements
76
7.02
Certificates; Other Information
77
7.03
Notices and Information
78
7.04
Payment of Obligations
78
7.05
Preservation of Existence, Etc.
79
7.06
Maintenance of Properties
79
7.07
Maintenance of Insurance
79
7.08
Compliance with Laws and Contractual Obligations
79
7.09
Books and Records
80
7.10
Inspection Rights
80
7.11
Use of Proceeds
80
7.12
Additional Guarantors
80
7.13
Further Assurances
82
ARTICLE VIII NEGATIVE COVENANTS
82
8.01
Liens
83
8.02
Investments
85
8.03
Indebtedness
88
8.04
Fundamental Changes
91
8.05
Dispositions
91
8.06
Restricted Payments
92
8.07
Change in Nature of Business
93
8.08
Transactions with Affiliates and Insiders
94
8.09
Burdensome Agreements
94
8.10
Use of Proceeds
95
8.11
Financial Covenants
95

 
 
ii

--------------------------------------------------------------------------------


 
8.12
Prepayment of Other Indebtedness, Amendment of Documents, Etc.
96
8.13
Organization Documents; Fiscal Year
97
8.14
Ownership of Subsidiaries
97
8.15
Negative Covenants Applicable to Wireless Holdco
98
8.16
Designated Senior Indebtedness.
98
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
98
9.01
Events of Default
98
9.02
Remedies Upon Event of Default
101
9.03
Application of Funds
101
ARTICLE X ADMINISTRATIVE AGENT
102
10.01
Appointment and Authority
102
10.02
Rights as a Lender
103
10.03
Exculpatory Provisions
103
10.04
Reliance by Administrative Agent
104
10.05
Delegation of Duties
104
10.06
Resignation of Administrative Agent
105
10.07
Non Reliance on Administrative Agent and Other Lenders
106
10.08
No Other Duties, Etc.
106
10.09
Administrative Agent May File Proofs of Claim
106
10.10
Collateral and Guaranty Matters
107
ARTICLE XI MISCELLANEOUS
108
11.01
Amendments, Etc.
108
11.02
Notices. Effectiveness of Electronic Communications
112
11.03
No Waiver; Cumulative Remedies
113
11.04
Expenses; Indemnity; Damage Waiver
114
11.05
Payments Set Aside
115
11.06
Successors and Assigns
116
11.07
Treatment of Certain Information; Confidentiality
120
11.08
Set off
120
11.09
Interest Rate Limitation
121
11.10
Counterparts; Integration; Effectiveness
121
11.11
Survival of Representations and Warranties
122
11.12
Severability
122
11.13
Replacement of Lenders
122
11.14
Governing Law; Jurisdiction; Etc.
123
11.15
Waiver of Jury Trial
124
11.16
Term of Agreement
124
11.17
USA PATRIOT Act Notice
124
11.18
Subordination of Intercompany Debt
125
11.19
Matters Related to Existing Indentures
125
11.20
Permitted Receivables Financings
125


 

iii

--------------------------------------------------------------------------------



SCHEDULES
 
1.01A
Existing Letters of Credit
1.01B
Guarantors
2.01
Commitments and Applicable Percentages
6.03
Required Consents, Authorizations, Notices and Filings
6.13(a)
Corporate Structure
6.13(b)
Subsidiaries
8.01
Existing Liens
8.02
Existing Investments
8.03
Existing Indebtedness
11.02
Administrative Agent's Office, Certain Addresses for Notices
11.06
Processing and Recordation Fees


 
EXHIBITS
 
A
Form of Committed Loan Notice
B
Form of Swingline Loan Notice
C
Form of Revolving Note
C-1
Form of Swingline Note
D
Form of Compliance Certificate
E
Form of Joinder Agreement
F
Form of Assignment and Assumption


 

iv

--------------------------------------------------------------------------------



CREDIT AGREEMENT


This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, the "Agreement") is entered into as of February 16, 2005 by and among
CINCINNATI BELL INC., an Ohio corporation (together with any permitted
successors and assigns, the "Borrower"), the Guarantors (as defined herein), the
Lenders (as defined herein), and BANK OF AMERICA, N.A., as Administrative Agent
and an L/C Issuer, and PNC BANK, NATIONAL ASSOCIATION, as Swingline Lender and
an L/C Issuer.


The Borrower has requested that the Lenders provide a revolving credit facility
in an aggregate amount of $250,000,000 for the purposes hereinafter set forth,
and the Lenders are willing to do so on the terms and conditions set forth
herein.


In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01 Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


"1993 Senior Note Documents" means the 1993 Senior Notes, the 1993 Senior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 1993 Senior Notes issued.


"1993 Senior Note Indenture" means the Indenture, dated as of July 1, 1993,
between the Borrower, as issuer, and The Bank of New York, as Trustee.


"1993 Senior Notes" means the Borrower's 7¼% Senior Notes due 2023 issued
pursuant to the 1993 Senior Note Indenture.


"2003 8⅜% Junior Note Documents" means the 2003 8⅜% Junior Notes, the 2003 8⅜%
Junior Note Indenture, and any other agreements, indentures and instruments
pursuant to which the 2003 8⅜% Junior Notes are issued.


"2003 8⅜% Junior Note Indenture" means the Indenture, dated as of
November 19, 2003, by and among the Borrower, as issuer, the guarantors party
thereto and The Bank of New York, as trustee.


"2003 8⅜% Junior Notes" means the Borrower's 8⅜% Senior Subordinated Notes due
2014 issued pursuant to the 2003 8⅜% Junior Note Indenture.

1

--------------------------------------------------------------------------------



"2003 16% Junior Note Documents" means the 2003 16% Junior Notes, the 2003 16%
Junior Note Indenture, the 2003 16% Junior Note Purchase Agreement, the
Warrants, the Warrant Agreement and any other agreements, indentures and
instruments pursuant to which the 2003 16% Junior Notes or the Warrants are
issued.


"2003 16% Junior Note Indenture" means the Indenture, dated as of
March 26, 2003, by and among the Borrower, as issuer, the guarantors party
thereto and The Bank of New York, as trustee.


"2003 16% Junior Note Purchase Agreement" means the Purchase Agreement dated as
of December 9, 2002 among the Borrower, GS Mezzanine Partners II, L.P. and GS
Mezzanine Partners II Offshore, L.P.


"2003 16% Junior Notes" means the Borrower's 16% Senior Subordinated Discount
Notes due 2009 issued pursuant to the 2003 16% Junior Note Indenture.


"2003 Senior Note Documents" means the 2003 Senior Notes, the 2003 Senior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 2003 Senior Notes issued.


"2003 Senior Note Indenture" means the Indenture, dated as of July 11, 2003, by
and among the Borrower, as issuer, the guarantors party thereto and The Bank of
New York, as Trustee.


"2003 Senior Notes" means the Borrower's 7¼% Senior Notes due 2013 issued by the
Borrower pursuant to the 2003 Senior Note Indenture.


"2005 Junior Note Documents" means the 2005 Junior Notes, the 2003 8⅜% Junior
Note Indenture, and any other agreements, indentures and instruments pursuant to
which the 2005 Junior Notes are issued.


"2005 Junior Notes" means the Borrower's 8⅜% Senior Subordinated Notes due 2014
issued on the Closing Date pursuant to the 2003 8⅜% Junior Note Indenture.


"2005 Senior Note Documents" means the 2005 Senior Notes, the 2005 Senior Note
Indenture, and any other agreements, indentures and instruments pursuant to
which the 2005 Senior Notes issued.


"2005 Senior Note Indenture" means the Indenture, dated as of the Closing Date,
by and among the Borrower, as issuer, and The Bank of New York, as trustee.


"2005 Senior Notes" means the Borrower's 7% Senior Notes due 2015 issued by the
Borrower pursuant to the 2005 Senior Note Indenture.


"Acquisition" means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of substantially
all of the Capital Stock or all or

2

--------------------------------------------------------------------------------



substantially all of the Property, or a business unit or product line, of
another Person, whether or not involving a merger or consolidation with such
other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other domestic
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.


"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


"Aggregate Revolving Commitments" means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is TWO HUNDRED AND FIFTY MILLION DOLLARS ($250,000,000).


"Agreement" has the meaning assigned to such term in the heading hereof.


"Applicable Percentage" means as to each Lender, with respect to such Lender's
Revolving Commitment at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Commitments represented by such
Lender's Revolving Commitment at such time; provided that if the commitment of
each Lender to make Revolving Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if
the Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.


"Applicable Rate" means, for the purposes of calculating (a) the Letter of
Credit Fees for the purposes of Section 2.03(i), (b) the interest rate
applicable to Eurodollar Rate Loans for the purposes of Section 2.08(a), (c) the
interest rate applicable to Base Rate Loans for the purposes of Section 2.08(a),
and (d) the Commitment Fee for the purposes of Section 2.09(a), the following
percentages per annum, based upon the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.02(b) for the four-quarter period ending as of the
last day of the fiscal quarter to which such Compliance Certificate relates:

3

--------------------------------------------------------------------------------



 

   
Applicable Rates
   
For Revolving Loans
For Letter of Credit Fees
For Commitment Fee
Pricing Level
Consolidated Total Leverage
Ratio
Eurodollar
Rate Loans
Base Rate
Loans
1
< 3.0 to 1.0
1.25%
0.25%
1.25%
0.50%
2
> 3.0 to 1.0
but
< 3.5 to 1.0
1.50%
0.50%
1.50%
0.50%
3
> 3.5 to 1.0
but
< 4.0 to 1.0
1.75%
0.75%
1.75%
0.50%
4
> 4.0 to 1.0
but
< 4.5 to 1.0
2.00%
1.00%
2.00%
0.50%
5
> 4.5 to 1.0
2.25%
1.25%
2.25%
0.50%

 
 
Any increase or decrease in the Applicable Rate for Revolving Loans resulting
from a change in the Consolidated Total Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b); provided, however, that if
a Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 5 shall apply during the period commencing on the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and ending on the date on which delivered.
Notwithstanding the foregoing, the Applicable Rate in effect from the Closing
Date through the date on which the Borrower is required to deliver the required
financial statements and Compliance Certificate for the fiscal quarter ending on
or about December 31, 2004 shall be no lower than the Applicable Rate determined
based upon Pricing Level 4.


"Arrangers" means Banc of America Securities LLC and Credit Suisse First Boston,
acting in their capacities as joint lead arranger and joint book manager, and
"Arranger" means either of them.


"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another.


"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.


"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

4

--------------------------------------------------------------------------------



"Attributed Principal Amount" means, on any day, with respect to any Permitted
Receivables Financing, the aggregate principal, stated or invested amount of
notes, bonds or other debt instruments, beneficial interests in a trust,
undivided ownership interests in receivables or other securities issued for cash
consideration by the relevant Receivables Financing SPC to Receivables
Financiers the proceeds of which are used to finance, in whole or in part, the
purchase by such Receivables Financing SPC of Transferred Assets in such
Permitted Receivables Financing.


"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2003,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


"Availability Period" means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (a) the Maturity Date, (b) the
date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06 and (c) the date of termination of the commitment of each Lender to
make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02.


"Bank of America" means Bank of America, N.A. and its successors.


"Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


"Base Rate" means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its "prime rate." The "prime rate" is a rate set by Bank of America based
upon various factors including Bank of America's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.


"Base Rate Committed Loan" means a Committed Loan that is a Base Rate Loan.


"Base Rate Loan" means a Loan that bears interest based on the Base Rate.


"Base Rate Revolving Loan" means a Revolving Loan that is a Base Rate Loan.


"Borrower" has the meaning specified in the heading hereof.


"Borrowing" means a Committed Borrowing or a Swingline Borrowing, as the context
may require.


"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar

5

--------------------------------------------------------------------------------



Rate Loan, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.


"Businesses" means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.


"Calculation Date" means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 8.11(a)-(d) on a Pro Forma Basis.


"Calculation Period" means, in respect of any Calculation Date, the period of
four fiscal quarters of the Borrower ended as of the last day of the most recent
fiscal quarter of the Borrower preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.


"Capital Lease" means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


"Capital Stock" means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


"Cash Collateral" has the meaning specified in Section 2.03(g).


"Cash Collateralize" has the meaning specified in Section 2.03(g).


"Cash Equivalents" means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than two
years from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or a
commercial bank organized under the laws of any other country that is a member
of the OECD having total assets in excess of $500,000,000 (or its foreign
currency equivalent at the time) or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody's
is at least P-1 (or, if at any time neither S&P nor Moody's shall be rating such
obligations, then an equivalent rating from such other nationally recognized
rating service acceptable to the Administrative Agent) or the equivalent thereof
(any such bank being an "Approved Bank"), in each case with maturities of not
more than one year from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody's 

6

--------------------------------------------------------------------------------



(or, if at any time neither S&P nor Moody's shall be rating such obligations,
then an equivalent rating from such other nationally recognized rating service
acceptable to the Administrative Agent) and maturing within one year of the date
of acquisition, (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clause (a) above entered
into with (x) any bank meeting the qualifications specified in clause (b) above
or (y) any primary government securities dealer reporting to the Market Reports
Division of the Federal Reserve Bank of New York, (e) direct obligations issued
by any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof maturing, or subject to tender
at the option of the holder thereof, within 90 days after the date of
acquisition thereof, provided that, at the time of acquisition, the long-term
debt of such state, political subdivision or public instrumentality has a rating
of A (or higher) from S&P or A-2 (or higher) from Moody's (or, if at any time
neither S&P nor Moody's shall be rating such obligations, then an equivalent
rating from such other nationally recognized rating service acceptable to the
Administrative Agent), (f) overnight bank deposits and bankers' acceptances at
any commercial bank organized in the United States having capital and surplus in
excess of $500,000,000 or a commercial bank organized under the laws of any
other country that is a member of the OECD having total assets in excess of
$500,000,000 (or its foreign currency equivalent at the time), (g) deposits
available for withdrawal on demand with a commercial bank organized in the
United States having capital and surplus in excess of $500,000,000 or a
commercial bank organized under the laws of any other country that is a member
of the OECD having total assets in excess of $500 million) or its foreign
currency equivalent at the time) and (h) Investments, classified in accordance
with GAAP as current assets, in money market funds which comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, the portfolios of which are limited
to Investments of the character described in the foregoing clauses (a) through
(g).


"CBET" means Cincinnati Bell Extended Territories LLC, an Ohio limited liability
company and a Wholly Owned Subsidiary of CBT.


"CBT" means Cincinnati Bell Telephone Company LLC, an Ohio limited liability
company and a Wholly Owned Subsidiary of the Borrower.


"CBT 1993 Indenture" means the Indenture, dated as of October 27, 1993, among
CBT, as issuer, the Borrower, as guarantor, and the Bank of New York, as
trustee.


"CBT 1998 Indenture" means the Indenture, dated as of November 30, 1998, among
CBT, as issuer, the Borrower, as guarantor, and the Bank of New York, as
trustee.


"CBT Indentures" means a collective reference to the CBT 1993 Indenture and the
CBT 1998 Indenture, and "CBT Indenture" means either of them.


"CBT Note Documents" means a collective reference to the CBT Notes, the CBT
Indentures, and any other agreements, indentures and instruments pursuant to
which any CBT Notes are issued.

7

--------------------------------------------------------------------------------



"CBT Notes" means a collective reference to (a) the medium term notes issued by
CBT pursuant to the CBT 1993 Indenture and (b) CBT's 6.30% Debentures issued
pursuant to the CBT 1998 Indenture.


"CBT Subsidiaries" means a collective reference to Cincinnati Bell
Telecommunication Services LLC, CBET and each other direct or indirect
Subsidiary of CBT, and "CBT Subsidiary" means any of them.


"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


"Change of Control" means an event or series of events by which:


(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have "beneficial ownership" of all securities that such person or group has
the right to acquire (such right, an "option right"), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or


(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

8

--------------------------------------------------------------------------------





(c) there shall occur a "Change of Control" (or any comparable term) under, and
as defined in, any Senior Note Indenture, either CBT Indenture, any Junior Note
Indenture and/or the documents evidencing or governing any other Subordinated
Indebtedness.


"Cingular" means Cingular Wireless LLC (f/k/a AT&T Wireless Services, Inc.)


"Closing Date" means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.01.


"Code" means the Internal Revenue Code of 1986, as amended.


"Collateral" means a collective reference to all Property with respect to
which Liens in favor of the Collateral Agent (for the ratable benefit of the
Lenders) are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.


"Collateral Agent" means Bank of America, in its capacity as collateral agent
under the Collateral Documents, together with any successors or assigns.


"Collateral Documents" means a collective reference to the Security Agreements
and such other security documents as may be executed and delivered by the Loan
Parties pursuant to the terms of Sections 7.12 and 7.13.


"Committed Borrowing" means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.


"Committed Loan" means each Revolving Loan.


"Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.


"Commitment" means, as to each Lender, the Revolving Commitment of such Lender.


"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.


"Consolidated Capital Expenditures" means, for any period, for the Consolidated
Parties on a consolidated basis, all capital expenditures made during such
period, as determined in accordance with GAAP; provided, however,
that Consolidated Capital Expenditures shall not include Acquisitions.


"Consolidated Cash Taxes" means, for any period, for the Consolidated Parties on
a consolidated basis, the aggregate of all income taxes, as determined in
accordance with GAAP, to the extent the same are paid in cash during such
period.

9

--------------------------------------------------------------------------------





"Consolidated EBITDA" means, for any period, for the Consolidated Parties on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus, without duplication (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries, (iii) depreciation and
amortization expense, (iv) other non-cash items and (v) restructuring charges in
respect of cash payments relating to the Borrower's workforce reduction
restructuring plan reported on the Borrower's Form 8-K filed with the SEC on
November 3, 2004, taken on or before December 31, 2007, in an aggregate amount
not to exceed $20,000,000, minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits, (ii) all non-cash items increasing Consolidated Net Income
and (iii) all charges and expenses (other than charges and expenses relating to
the Disposition of the Borrower's broadband business in an aggregate amount not
exceeding $35,000,000 in the aggregate) which represent a cash realization in
respect of any non-cash item that was added back to Consolidated Net Income in
the calculation of Consolidated EBITDA for any prior period.


"Consolidated Fixed Charge Coverage Ratio" means, as of the last day of any
fiscal quarter of the Consolidated Parties, the ratio for the four fiscal
quarter period ending on such date, of (a) the sum of (i) Consolidated EBITDA
minus (ii) Consolidated Capital Expenditures minus (iii) Consolidated Cash Taxes
to (b) the sum of (i) Consolidated Interest Charges plus (ii) Consolidated
Scheduled Funded Debt Payments.


"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, the sum
of (a) the principal portion of all obligations for borrowed money, (b) the
principal portion of all obligations evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made,
(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to Property purchased by the Consolidated
Parties (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(d) the principal portion of all obligations issued or assumed as the deferred
purchase price of Property or services purchased by the Consolidated Parties
(other than trade debt incurred in the ordinary course of business and due
within six months of the incurrence thereof) which would appear as liabilities
on a balance sheet of the Consolidated Parties, (e) the Attributable
Indebtedness with respect to Capital Leases and Synthetic Lease Obligations,
(f) all direct and contingent reimbursement obligations in respect of financial
letters of credit, including, without duplication, all unreimbursed drafts drawn
thereunder (less the amount of any cash collateral securing any such letters of
credit), (g) the principal component or liquidation preference of all preferred
Capital Stock issued by such Person and which by the terms thereof could at any
time prior to the Maturity Date (other than pursuant to a change of control
provision that is defined no more broadly that the definition of "Change of
Control" set forth in Section 1.01) be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, mandatory redemption or
other acceleration, (h) the outstanding Attributed Principal Amount under any
Permitted Receivables Financing (all such Indebtedness of the types described in
the forgoing clauses (a) through (h), as to any Person, "Funded Indebtedness"),
(i) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured

10

--------------------------------------------------------------------------------



by) any Lien on, or payable out of the proceeds of production from, Property
owned or acquired by the Consolidated Parties, whether or not the obligations
secured thereby have been assumed, (j) all Guarantees with respect to Funded
Indebtedness of another Person and (k) the Funded Indebtedness of any
partnership or unincorporated joint venture in which a Consolidated Party a
general partner or a joint venturer to the extent such Indebtedness is recourse
to a Consolidated Party.


"Consolidated Interest Charges" means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) all interest expenses of the
Consolidated Parties in connection with borrowed money (excluding all
Indebtedness and payment obligations referred to in clause (f) of the definition
of Indebtedness herein, and including capitalized interest, the interest
component under Capital Leases and the implied interest component of Permitted
Receivables Financings and Synthetic Lease Obligations) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) the portion of rent expense with respect
to such period under capital leases that is treated as interest in accordance
with GAAP, and (c) cash dividends paid in respect of Permitted Preferred Stock
and Other Permitted Equity, but excluding in each case for purposes of clauses
(a), (b) and (c) above, (i) any amortization of original issue discount,
(ii) the interest portion of any deferred payment obligation, (iii) any other
interest not payable in cash, (iv) any financing fees or other charges or
expenses, or the amortization thereof, incurred in connection with the issuance
of any Indebtedness or preferred Capital Stock or the obtaining of any
amendment, waiver or other modification in respect of any Indebtedness or
preferred Capital Stock, (v) to the extent included in "interest expense" in
accordance with GAAP, any penalties paid or payable in connection with the
prepayment of any Indebtedness and (vi) all non-cash interest expense due to the
initial recording of any expense item in respect of an obligation classified as
a debt obligation under FASB Interpretation No. 45 and all subsequent non-cash
adjustments to such amount. For purposes of the foregoing, interest shall be
determined after giving effect to any net payments made or received by the
Borrower and its Subsidiaries with respect to Swap Contracts on a consolidated
basis for any period.


"Consolidated Interest Coverage Ratio" means, as of the last day of any fiscal
quarter of the Consolidated Parties, the ratio, for the four fiscal quarter
period ending on such date, of (a) Consolidated EBITDA to (b) Consolidated
Interest Charges.


"Consolidated Net Income" means, for any period, for the Consolidated Parties on
a consolidated basis, net income (excluding extraordinary items) after interest
expense, income taxes and depreciation and amortization, all as determined in
accordance with GAAP.


"Consolidated Parties" means a collective reference to the Borrower and the
Subsidiaries of the Borrower, and "Consolidated Party" means any one of them.


"Consolidated Scheduled Funded Debt Payments" means, for any period, for
the Consolidated Parties on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP. For purposes of this definition, "scheduled payments of
principal" (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include, to the extent


11

--------------------------------------------------------------------------------





amortizing during such period, the Attributable Indebtedness in respect of
Capital Leases and Synthetic Lease Obligations and (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to
Section 2.05.


"Consolidated Senior Indebtedness" means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, the sum
of the following: (a) the principal portion of the Obligations under the Loan
Documents, (b) the principal portion of Consolidated Funded Indebtedness that is
not expressly subordinated to the Obligations under the Loan Documents and
Secured Hedge Agreements and is secured by any collateral (including, without
limitation, the Attributed Principal Amount under any Permitted Receivables
Financing), (c) the principal portion of Consolidated Funded Indebtedness which
is recourse to any Excluded Subsidiary or to any Property of any Excluded
Subsidiary, but excluding any Indebtedness owed to any Consolidated Party and
(d) to the extent then due and payable, the Swap Termination Value under Secured
Hedge Agreements to which the Borrower or any Subsidiary is a party.


"Consolidated Senior Leverage Ratio" means, as of the last day of any fiscal
quarter of the Consolidated Parties, the ratio of (a) Consolidated Senior
Indebtedness as of such date to (b) Consolidated EBITDA for the four fiscal
quarter period ending on such date.


"Consolidated Total Assets" means, as of the last day of any fiscal year of the
Consolidated Parties for the Consolidated Parties on a consolidated basis, total
assets as determined in accordance with GAAP.


"Consolidated Total Leverage Ratio" means, as of the last day of any fiscal
quarter of the Consolidated Parties, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the four fiscal
quarter period ending on such date.


"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other consensual
undertaking to which such Person is a party or by which it or any of its
Property is bound.


"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.


"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


"Debt Issuance" means the issuance by any Consolidated Party of any Indebtedness
of the type referred to in clause (a) or (b) of the definition thereof set forth
in this Section 1.01.


"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the

12

--------------------------------------------------------------------------------



United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.


"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of a stated grace period, or
both, would be an Event of Default. It is understood and agreed that the
institution of any proceeding under any Debtor Relief Law relating to any
Consolidated Party (other than an Immaterial Subsidiary) or to all or any
material part of its Property without the consent of such Person shall
constitute an immediate Default that with the passage of the 60-calendar day
period referred to in Section 9.01(g) would be an Event of Default.


"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.


"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.


"Discretionary L/C Issuer" has the meaning specified in Section 2.03(b)(v).


"Disposition" or "Dispose" means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise; provided, however, that the
term "Disposition" shall be deemed to exclude any Equity Issuance.


"Dollar" and "$" mean lawful money of the United States.


"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


"Eligible Assignee" means (a) a Lender; (b) an Affiliate of a Lender; and
(c) any other bank or financial institution approved by (i) the Administrative
Agent and the L/C Issuers, and (ii) unless an Event of Default has occurred and
is continuing, the Borrower (each such approval not to be unreasonably withheld
or delayed); provided that notwithstanding the foregoing, "Eligible Assignee"
shall not include the Borrower or any of the Borrower's Affiliates or
Subsidiaries.

13

--------------------------------------------------------------------------------





"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
agreements or other legally-binding governmental restrictions relating to
pollution and the protection of the environment or the release of any hazardous
materials, substances or wastes into the environment, including those related to
hazardous materials, substances or wastes, air emissions and discharges of
hazardous materials, substances or wastes to waste or public systems.


"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


"Equity Issuance" means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class equity securities to any other class of equity securities or (d) any
options or warrants relating to its Capital Stock. The term "Equity Issuance"
shall not be deemed to include any Disposition.


"ERISA" means the Employee Retirement Income Security Act of 1974.


"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).


"ERISA Event" means any of the following events that the Borrower knows or could
reasonably be expected to know occurred: (a) a Reportable Event with respect to
a Pension Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

14

--------------------------------------------------------------------------------





"Eurodollar Rate" means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the "Eurodollar Rate" for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
are offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.


"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on the
Eurodollar Rate.


"Event of Default" has the meaning specified in Section 9.01.


"Excluded Disposition" means, with respect to any Consolidated Party, any
Disposition consisting of (a) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party's
business, (b) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party's business, (c) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to any Loan Party, (d) if
such Consolidated Party is an Excluded Subsidiary (other than CBT or any CBT
Subsidiary), any sale, lease, license, transfer or other disposition of Property
by such Consolidated Party to any other Excluded Subsidiary, (e) any sale,
lease, license, transfer or other disposition of Property by CBT to a CBT
Subsidiary, by a CBT Subsidiary to CBT, or among CBT Subsidiaries, (f) the sale,
lease, transfer or other disposition of equipment that, in the aggregate for all
such equipment during any fiscal year, has a fair market value or book value,
which ever is greater, of not more that $1,000,000, (g) any Involuntary
Disposition by such Consolidated Party, (h) any Disposition by such Consolidated
Party constituting a Permitted Investment, (i) any Disposition of Transferred
Assets by such Consolidated Party in connection with a Permitted Receivables
Financing, (j) the sale or discount without recourse of delinquent accounts
receivable or notes receivable for collection purposes, or the conversion or
exchange of delinquent accounts receivable into or for notes receivable in
connection with the compromise or collection thereof, each in the ordinary
course of business and not intended to constitute a financing arrangement,
(k) the disposition of cash or investment securities in the ordinary course of
management of the investment portfolio of the applicable Consolidated Party,
(l) any sale or granting of any interest in conduits, fibers, dark fiber or an
indefeasible right to use dark fiber or fiber capacity, (m) subleases of real
Property and licenses of Intellectual Property, in each case entered into in the
ordinary course of business and not intended to constitute a financing
arrangement; (n) any Wireless Disposition; and (o) any exchange of assets to the
extent qualifying for like kind treatment under Section 1031 of the Code.

15

--------------------------------------------------------------------------------





"Excluded Subsidiaries" means, subject to Section 7.12, (a) CBT and CBET,
(b) Wireless LLC, (c) the Mutual Subsidiaries, (d) each Receivables Financings
SPC, (e) each Foreign Subsidiary, (f) each Subsidiary created or acquired after
the Closing Date as a Joint Venture, or that becomes a Joint Venture as a result
of a permitted Disposition, and (g) each Subsidiary created or acquired after
the Closing Date in respect of which (i) the Borrower shall have advised the
Administrative Agent that it would be a violation of applicable law for such
Subsidiary to become a Loan Party or (ii) the Administrative Agent shall have
determined that the contractual, operational, expense, tax or regulatory
consequences or difficulty of causing such Subsidiary to become a Guarantor
would not, in light of the benefits to accrue to the Lenders, justify such
Subsidiary becoming a Loan Party, and "Excluded Subsidiary" means any one of
them.


"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding Tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 3.01(a).


"Existing Credit Agreement" means that certain Third Amendment and Restatement
of Credit Agreement dated as of November 17, 2003, as amended, among the
Borrower and BCSI, Inc., a Delaware corporation, as the borrowers thereunder, a
syndicate of lenders, Bank of America, N.A., as syndication agent for the
lenders, CitiCorp USA, Inc., as administrative agent for the lenders, Credit
Suisse First Boston and The Bank of New York, as co-documentation agents for the
lenders, PNC Bank, N.A., Citigroup Global Markets, Inc. and Banc of America
Securities LLC, as joint lead arrangers and joint book managers, the various
other agents and arrangers party thereto.


"Existing Letters of Credit" means the letters of credit described on Schedule
1.01A.


"FCC" means the Federal Communications Commission or any successor commission or
agency of the United States of America having jurisdiction over the federal
telecommunications licensing of any Consolidated Party.

16

--------------------------------------------------------------------------------





"Federal Funds Rate" means, for any day, the rate per annum (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.


"Fee Letters" means a collective reference to (a) the fee letter agreement,
dated January 12, 2005, among the Borrower, the Administrative Agent and Banc of
America Securities LLC, and (b) the fee letter agreement, dated
January 12, 2005, between the Borrower and Credit Suisse First Boston.


"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


"Foreign Subsidiary" means any Subsidiary of a Consolidated Party that is not a
Domestic Subsidiary.


"FRB" means the Board of Governors of the Federal Reserve System of the United
States.


"Fully Satisfied" means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash, (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash, (c) all outstanding Letters of Credit shall have
been (i) terminated, (ii) fully Cash Collateralized, (iii) secured by one or
more letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer(s) or
(iv) continued under a credit facility that in part or in whole replaces or
refinances this Agreement or otherwise treated in a manner satisfactory to the
applicable L/C Issuer(s), in either case, pursuant to an arrangement resulting
in the simultaneous termination (in a manner satisfactory to the Administrative
Agent, in its sole discretion) of the participations of the Lenders under this
Agreement in such Letters of Credit, and (d) the Commitments shall have expired
or been terminated in full.


"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"Funded Indebtedness" has the meaning assigned to such term in the definition of
Consolidated Funded Indebtedness in Section 1.01.
 

17

--------------------------------------------------------------------------------



 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, as in effect from time to time.


"Governmental Approval" means, with respect to any Person, any license, permit,
or certificate of public convenience and necessity issued to such Person by the
FCC, any State PUC or any other Governmental Authority in connection with the
operation of the Businesses.


"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


"Guarantee" means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
primary purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion or limited amount thereof,
in respect of which such Guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.


"Guarantors" means a collective reference to the Subsidiaries of the Borrower
identified as "Guarantors" on the signature pages hereto, and each other Person
that subsequently becomes a Guarantor by executing a Joinder Agreement as
contemplated by Section 7.12, and "Guarantor" means any one of them. A list of
the Guarantors as of the Closing Date is set forth on Schedule 1.01B.

18

--------------------------------------------------------------------------------


 



"Guaranty" means the Guarantee made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.
 
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


"Honor Date" has the meaning specified in Section 2.03(c)(i).


"Immaterial Subsidiary" means any Subsidiary in respect of which (a) the portion
of Consolidated Total Assets (determined as of the last day of the most recent
fiscal year of the Borrower with respect to which the Administrative Agent has
received the Required Financial Information) attributable thereto (on an
unconsolidated basis) is less than 5% of Consolidated Total Assets as of such
date or (b) the portion of Consolidated EBITDA (determined as of the last day of
the most recent fiscal year of the Borrower with respect to which the
Administrative Agent has received the Required Financial Information for the
fiscal year ending on such date) attributable thereto (on an unconsolidated
basis) is less than 5% of Consolidated EBITDA for such fiscal year; provided,
however, the occurrence of any event or condition of the types referred in any
of subsections (g), (h), (i) or (k) of Section 9.01 with respect to more than
three Immaterial Subsidiaries concurrently shall (subject to any applicable
grace period) constitute an Event of Default notwithstanding any other provision
to the contrary set forth in this Agreement if the portion of Consolidated Total
Assets (determined as provided above) attributable to all of such Immaterial
Subsidiaries taken together would constitute more than 15% of Consolidated Total
Assets as of the applicable date or if the portion of Consolidated EBITDA
(determined as provided above) attributable to all of such Immaterial
Subsidiaries taken together would constitute more than 15% of Consolidated
EBITDA for the applicable fiscal year


"Incremental Facilities" and "Incremental Facility" shall each have the meaning
specified in Section 11.01(b).


"Indebtedness" means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of Property or services purchased by
such Person (other than trade debt incurred in the ordinary course of business
and due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person, (e) the Attributable Indebtedness
of such Person with respect to Capital Leases and Synthetic Lease Obligations,
(f) all net obligations of such Person under Swap Contracts, (g) all direct and
contingent reimbursement obligations in respect of financial letters of credit,
including, without duplication, all unreimbursed drafts drawn thereunder (less
the amount of any cash collateral securing any such letters of credit), (h) the
principal component or liquidation preference of all preferred Capital Stock
issued by such Person and which by the terms thereof
 
 
19

--------------------------------------------------------------------------------


 


could at any time prior to the Maturity Date (other than pursuant to a change of
control provision that is defined no more broadly that the definition of "Change
of Control" set forth in Section 1.01) be (at the request of the holders thereof
or otherwise) subject to mandatory sinking fund payments, mandatory redemption
or other acceleration, (i) the outstanding Attributed Principal Amount under any
Permitted Receivables Financing, (j) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (k) all Guarantees of such Person
with respect to Indebtedness of another Person and (l) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.
 
"Indemnified Taxes" means Taxes, other than Excluded Taxes, arising from any
payment or obligation hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.


"Indemnitee" has the meaning specified in Section 11.04(b).


"Information" has the meaning specified in Section 11.07.


"Intellectual Property" has the meaning specified in Section 6.17.


"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swingline Loan), the last Business Day
of each March, June, September and December and the Maturity Date.


"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is 12 months or less requested by the Borrower and consented
to by all the Lenders; provided that:


(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 
20

--------------------------------------------------------------------------------





(iii) no Interest Period shall extend beyond the Maturity Date.


"Investment" in any Person means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such other Person, (c) any deposit with, or advance, loan or other extension of
credit to, such Person (other than deposits made in connection with the purchase
of equipment inventory and supplies in the ordinary course of business) or
(d) any other capital contribution to or investment in such Person, including,
without limitation, any Guarantee incurred for the benefit of such Person, but
excluding any Restricted Payment to such Person. Investments which are capital
contributions or purchases of Capital Stock which have a right to participate in
the profits of the issuer thereof or are purchases of other Property shall be
valued at the amount (or, in the case of any Investment made with Property other
than cash, the fair market value of such Property) actually contributed or paid
(including cash and non-cash consideration and any assumption of Indebtedness)
to purchase such Capital Stock or other Property as of the date of such
contribution or payment less the amount of all returns of capital in respect of
such Investment (including, without limitation, pursuant to the Disposition or
liquidation of all or part of such Investment) through and including the date of
determination. Investments which are loans, advances, extensions of credit or
Guarantees shall be valued at the principal amount of such loan, advance or
extension of credit outstanding as of the date of determination or, as
applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees. An exchange of
assets will be deemed not to constitute an "Investment" to the extent qualifying
for like kind treatment under Section 1031 of the Code.


"Involuntary Disposition" means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.


"IRS" means the United States Internal Revenue Service.


"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor the applicable L/C Issuer and relating to any such Letter of Credit.
 
"Joinder Agreement" means a Joinder Agreement substantially in the form of
Exhibit E hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.12.


"Joint Venture" means any corporation, limited liability company, trust, joint
venture, company or partnership which is not a Subsidiary as of the Closing Date
and in respect which (a) any of the Consolidated Parties makes (or is deemed to
make pursuant to the last paragraph of

21

--------------------------------------------------------------------------------




Section 8.02) an Investment after the Closing Date that results in one or more
Consolidated Parties holding no more than 90% and no less than 10% of the
Capital Stock of such Person.


"Junior Note Documents" means a collective reference to the 2003 8⅜% Junior Note
Documents, the 2003 16% Junior Note Documents and the 2005 Junior Note
Documents.


"Junior Note Indentures" means a collective reference to the 2003 8⅜% Junior
Note Indenture and the 2003 16% Junior Note Indenture.


"Junior Notes" means a collective reference to the 2003 8⅜% Junior Notes, the
2003 16% Junior Notes and the 2005 Junior Notes.


"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


"L/C Advance" means, with respect to each Lender, such Lender's funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when such drawing is
made or refinanced as a Borrowing of Revolving Loans.


"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


"L/C Issuer" means each of Bank of America and PNC, each in its capacity as an
issuer of Letters of Credit hereunder, any Discretionary L/C Issuer, or any
successor to Bank of America, PNC or any Discretionary L/C Issuer that becomes
an issuer of Letters of Credit hereunder.


"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For the purposes of
computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.


"Lenders" means a collective reference to the Persons identified as "Lenders" on
the signature pages hereto, together with any Person that subsequently becomes a
Lender by way of

22

--------------------------------------------------------------------------------



assignment in accordance with the terms of Section 11.06, together with their
respective successors, other than any Person that ceases to be a Lender as a
result of an assignment in accordance with the terms of Section 11.06 or
Section 11.13 or an amendment of this agreement in accordance with the terms of
Section 11.01, and "Lender" means any one of them, and, as the context requires,
includes the Swingline Lender.


"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


"Letter of Credit" means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.


"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.


"Letter of Credit Fee" has the meaning specified in Section 2.03(i).


"Letter of Credit Expiration Date" means the day that is 7 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


"Letter of Credit Sublimit" means an amount equal to $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


"Loan" means any extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan and/or a Swingline Loan, as the
context may require. The term "Loan" also shall mean, as appropriate, any
portion of the Revolving Loans bearing interest at the same rate of interest and
having an Interest Period which begins and ends on the same date.


"Loan Documents" means this Agreement, each Note, each Letter of Credit, each
Issuer Document, each Joinder Agreement, the Collateral Documents and the Fee
Letters.


"Loan Parties" means, collectively, the Borrower and each Guarantor, and "Loan
Party" means any one of them.


"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material

23

--------------------------------------------------------------------------------



adverse impairment of the ability of the Loan Parties, taken as a whole, to
perform their material obligations under the Loan Documents; or (c) a material
adverse effect upon the rights or remedies, taken as a whole, of the
Administrative Agent or the Lenders under the Loan Documents.


"Material Contract" means, with respect to any Person, each contract or other
arrangement to which such Person is a party for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.


"Maturity Date" means, as to the Revolving Loans, Letters of Credit (and the
related L/C Obligations), February 16, 2010; provided, however, that if on or
before the date that is six months prior to the maturity date of the 2003 16%
Junior Notes (such date, the "Accelerated Maturity Date"), such notes have not
been refinanced, repaid or prepaid or extended to a date later than the Maturity
Date applicable to the Revolving Loans, the Maturity Date as to the Revolving
Loans, Letters of Credit (and the related L/C Obligations) hereunder shall mean
the Accelerated Maturity Date.


"Moody's" means Moody's Investors Service, Inc. and any successor thereto.


"Multiemployer Plan" means any employee benefit plan of the type described in
Sections 3(37) and 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


"Mutual Subsidiaries" means, collectively, (i) Mutual Signal Holding
Corporation, a Delaware corporation, (ii) Mutual Signal Corporation, a New York
corporation, (iii) Mutual Signal Corporation of Michigan, a New York
corporation, and (iv) MSM Associates Limited Partnership, a Delaware limited
partnership.


"Non-Pledged Subsidiaries" means, subject to Section 7.12, (a) the Mutual
Subsidiaries, (b) the CBT Subsidiaries, (c) Wireless LLC, (d) each Subsidiary of
an Excluded Subsidiary created or acquired by such Excluded Subsidiary after the
Closing Date, (e) each Receivables Financing SPC, (f) each Subsidiary created or
acquired after the Closing Date as a Joint Venture, or that becomes a Joint
Venture as a result of a permitted Disposition, and (g) each other Subsidiary
created or acquired after the Closing Date in respect of which (i) the Borrower
shall have advised the Administrative Agent that it would be a violation of
applicable law for the Capital Stock of such Subsidiary to be pledged or
(ii) the Administrative Agent shall have determined that the contractual,
operational, expense, tax or regulatory consequences or difficulty of the
Capital Stock of such Subsidiary being pledged would not, in light of the
benefits to accrue to the Lenders, justify such pledge, and "Non-Pledged
Subsidiary" means any one of them.


"Non-Shared Collateral Security Agreement" means the Non-Shared Collateral
Security and Pledge Agreement, dated as of the Closing Date, among the Loan
Parties signatories thereto and the Collateral Agent.


"Note" means any Revolving Note or the Swingline Note, as the context may
require.

24

--------------------------------------------------------------------------------





"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under (a) any Loan Document with
respect to any Loan or Letter of Credit, (b) any Secured Hedge Agreement, and
(c) all obligations under any Treasury Management Agreement between any Loan
Party and any Lender or Affiliate of a Lender, in each case whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses, costs and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding


"Operating Lease" means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


"Other Permitted Equity" means any Capital Stock of the Borrower other than
common stock that (a) is a security that is not guaranteed or secured and ranks
junior in right of payment to the Obligations, the Senior Notes, the Junior
Notes and any Subordinated Indebtedness in all respects, (b) has a term
extending to at least August 16, 2010 and is not mandatorily redeemable or
putable prior to such date (other than pursuant to a "change of control" that is
defined no more broadly than the definition of "Change of Control" set forth in
Section 1.01), and (c)  if convertible or exchangeable, is convertible or
exchangeable into the common stock of the Borrower or other Capital Stock of the
Borrower satisfying the conditions of clauses (a) and (b) of this definition.


"Other Taxes" means all present or future stamp or documentary Taxes or any
other excise or Property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


"Outstanding Amount" means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
or Swingline Loans as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the

25

--------------------------------------------------------------------------------



amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.


"Participant" has the meaning specified in Section 11.06(d).


"PBGC" means the United States Pension Benefit Guaranty Corporation.


"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.


"Permitted Acquisition" means an Acquisition by the Borrower or any Subsidiary
of the Borrower permitted pursuant to the terms of Section 8.02(h).


"Permitted Investments" means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.


"Permitted Liens" means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01.


"Permitted Preferred Stock" means the 6¾% Cumulative Convertible Preferred Stock
of the Borrower.


"Permitted Receivables Financing" means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest) Transferred Assets (a) to any
Receivables Financier, which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness, fractional undivided interests or other securities
that are to receive payments from, or that represent interests in, the cash flow
derived from such Transferred Assets or interests in such Transferred Assets, or
(b) directly to one or more investors or other purchasers (other than the
Borrower or any Subsidiary), it being understood that a Permitted Receivables
Financing may involve (i) one or more sequential transfers or pledges of the
same Transferred Assets, or interests therein, e.g., a sale, conveyance or other
transfer to a Receivables Financing SPC followed by a pledge of the Transferred
Assets to secure Indebtedness incurred by the Receivables Financing SPC, and all
such transfers, pledges and Indebtedness incurrences shall be part of and
constitute a single Permitted Receivables Financing, and (ii) periodic transfers
or pledges of Transferred Assets and/or revolving transactions in which new
Transferred Assets, or interests therein, are transferred or pledged upon
collection of previously transferred or pledged Transferred Assets, or interests
therein, provided that any such transactions shall provide for

26

--------------------------------------------------------------------------------



recourse to such Subsidiary (other than any Receivables Financing SPC) or the
Borrower (as applicable) only in respect of the cash flows in respect of such
Transferred Assets and to the extent of other customary securitization
undertakings in the United States, and provided further that the aggregate
Attributed Principal Amount for all Permitted Receivables Financings at any time
outstanding shall not exceed $150,000,000.


"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


"Pledge Agreements" means a collective reference to the Non-Shared Collateral
Pledge Agreement and the Shared Collateral Pledge Agreement.


"PNC" means PNC Bank, National Association and its successors.


"Pro Forma Basis" means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.03(c)) of the
financial covenants set forth in Section 8.11(a)-(d) in respect of a proposed
transaction (a "Specified Transaction") as of the date on which such Specified
Transaction is to be effected, the making of such calculation after giving
effect on a pro forma basis to:


(a) the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;


(b) the assumption, incurrence or issuance of any Indebtedness by any of the
Consolidated Parties (including any Person which became a Subsidiary pursuant to
or in connection with such Specified Transaction) in connection with such
Specified Transaction, as if such Indebtedness had been assumed, incurred or
issued (and the proceeds thereof applied) on the first day of such Calculation
Period (with any such Indebtedness bearing interest at a floating rate being
deemed to have an implied rate of interest for the applicable period equal to
the rate which is or would be in effect with respect to such Indebtedness as of
the applicable Calculation Date);


(c) the permanent repayment, retirement or redemption of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by any of the Consolidated Parties (including any Person
which became a Subsidiary pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;


(d) other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness (other than Indebtedness in an
aggregate amount not to exceed $10,000,000 which may be disregarded for purposes
of this paragraph (d)) by any of the Consolidated Parties after the first day of
the applicable Calculation Period, as if such Indebtedness had been assumed,
incurred or issued (and the proceeds thereof applied) on the first day of such
Calculation Period (with any such Indebtedness bearing interest at a floating
rate being deemed to have an implied rate of

27

--------------------------------------------------------------------------------



interest for the applicable period equal to the weighted average of the interest
rates actually in effect with respect to such Indebtedness during the portion of
such period that such Indebtedness was outstanding); and


(e) other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction and other than other Indebtedness in an aggregate amount not to exceed
$10,000,000 which may be disregarded for purposes of this paragraph (e)) by any
of the Consolidated Parties after the first day of the applicable Calculation
Period, as if such Indebtedness had been repaid, retired or redeemed on the
first day of such Calculation Period.


"Pro Forma Compliance Certificate" means a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent in connection with
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 8.11(a)-(d) for the applicable Calculation
Period.


"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


"Real Properties" means, at any time, a collective reference to each of the
facilities and real Properties owned, leased or operated by the Consolidated
Parties at such time.


"Receivables Financier" means any Person that is not the Borrower or any
Subsidiary or Affiliate of the Borrower (other than a Receivables Financing
SPC).


"Receivables Financing SPC" shall mean, in respect of any Permitted Receivables
Financing, any Subsidiary or Affiliate of the Borrower to which any Consolidated
Party sells, contributes or otherwise conveys any Transferred Assets in
connection with such Permitted Receivables Financing.


"Register" has the meaning specified in Section 11.06(c).


"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.


"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates


"Remaining Present Value" means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease, as reasonably determined by the Borrower at the time
such lease is entered into.

28

--------------------------------------------------------------------------------



"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.


"Request for Credit Extension" means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swingline Loan, a Swingline Loan Notice.


"Required Financial Information" means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to subsection (a) or (b) of Section 7.01 for such fiscal period or
quarter, and (b) the certificate of a Responsible Officer of the Borrower
required by Section 7.02(b) to be delivered with the financial statements
described in clause (a) above.


"Required Lenders" means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments (and participations therein) and the
outstanding Loans, L/C Obligations and participations therein or (b) if the
Commitments have been terminated, the outstanding Loans, L/C Obligations and
participations therein. The unfunded Commitments of, and the outstanding Loans,
L/C Obligations and participations therein held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


"Responsible Officer" means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or assistant
treasurer of a Loan Party (or the equivalent of any of the foregoing). Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.


"Restricted Payment" means, with respect to any Person, (a) any dividend or
other payment or distribution, direct or indirect, on account of any shares of
any class of Capital Stock of such Person, now or hereafter outstanding
(including without limitation any payment in connection with any dissolution,
merger, consolidation or disposition involving any Consolidated Party), or to
the holders, in their capacity as such, of any shares of any class of Capital
Stock of such Person, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of such
Person, now or hereafter outstanding, and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of such Person, now or hereafter
outstanding; provided that no such dividend, distribution, redemption,
retirement, acquisition or other payment shall constitute a "Restricted Payment"
to the extent made solely with the Capital Stock of such Person.


"Revolving Commitment" means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on

29

--------------------------------------------------------------------------------



Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.


"Revolving Loan" has the meaning specified in Section 2.01.


"Revolving Note" has the meaning specified in Section 2.11(a).


"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


"Sale and Leaseback Transaction" means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party and (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been substantially
contemporaneously sold or transferred (or is to be sold or transferred) by such
Consolidated Party to another Person which is not a Consolidated Party.


"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


"Secured Hedge Agreement" means any Swap Contract of a Loan Party that (a) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (b) is entered into after the Closing Date
with a counterparty that is a Lender or an Affiliate of a Lender at the time
such Swap Contract is entered into.


"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date
hereunder.


"Security Agreements" means a collective reference to the Non-Shared Collateral
Security Agreement and the Shared Collateral Security Agreement.


"Senior Note Documents" means a collective reference to the 1993 Senior Note
Documents, the 2003 Senior Note Documents and the 2005 Senior Note Documents.


"Senior Note Indentures" means a collective reference to the 1993 Senior Note
Indenture, the 2003 Senior Note Indenture and the 2005 Senior Note Indenture,
and "Senior Note Indenture" means any one of them.


"Senior Notes" means a collective reference to the 1993 Senior Notes, the 2003
Senior Notes and the 2005 Senior Notes.

30

--------------------------------------------------------------------------------



"Shared Collateral Security Agreement" means the Shared Collateral Security and
Pledge Agreement, dated as of the Closing Date, among the Borrower and the
Collateral Agent.


"Solvent" or "Solvency" means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person's Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


"Specified Transaction" shall have the meaning assigned to such term in the
definition of "Pro Forma Basis" set forth in this Section 1.01.


"Spectrum Assets" means any spectrum license granted by the FCC.


"State PUC" means any state Governmental Authority having utility or
communications regulatory authority over any Consolidated Party, or any
applicable successor agency.


"Subordinated Indebtedness" means, collectively, (a) Indebtedness arising under
the Junior Note Indentures and the Junior Notes, and (b) any other Indebtedness
of any of the Consolidated Parties which by its terms is subordinated in right
of payment to the Obligations on terms, taken as a whole, no less favorable to
the Lenders in any material respect than those set forth in the 2003 8⅜% Junior
Note Indenture, as in effect on the Closing Date.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a "Subsidiary" or to
"Subsidiaries" shall refer to a Subsidiary or Subsidiaries of the Borrower.


"Swap Contract" means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index

31

--------------------------------------------------------------------------------



swaps or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement.


"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).


"Swingline" means the revolving credit facility made available by the Swingline
Lender pursuant to Section 2.04.


"Swingline Borrowing" means a borrowing of a Swingline Loan pursuant to
Section 2.04.


"Swingline Lender" means PNC, in its capacity as provider of Swingline Loans, or
any successor Swingline lender hereunder.


"Swingline Loan" has the meaning specified in Section 2.04(a).


"Swingline Loan Notice" means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


"Swingline Note" has the meaning specified in Section 2.04(g).


"Swingline Sublimit" means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments. The Swingline Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.


"Synthetic Lease Obligation" means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, including,
without limitation, any financing lease or other agreement for the use or
possession of Property creating obligations that do not appear on the balance
sheet of such Person but which are characterized as the indebtedness of such
Person for U.S. tax purposes (without regard to accounting treatment).


"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


"Threshold Amount" means $35,000,000.

32

--------------------------------------------------------------------------------



"Total Revolving Outstandings" means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.


"Transferred Assets" means any accounts receivable, notes receivable, rights to
future lease payments or residuals (collectively, the "Receivables") owed to or
owned by the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables and all guarantees or
other obligations in respect of such Receivables, all proceeds of such
Receivables and other assets which are of the type customarily granted or
transferred in connection with securitization transactions involving receivables
similar to such Receivables.


"Treasury Management Agreement" means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.


"Type" means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.


"United States" and "U.S." mean the United States of America.


"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).


"Warrant Agreement" means the Warrant Agreement dated as of March 26, 2003 among
the Borrower, GS Mezzanine Partners II, L.P. and GS Mezzanine Partners II
Offshore, L.P.


"Warrants" means the warrants to purchase shares of the common Capital Stock of
the Borrower pursuant to the terms of the Warrant Agreement.


"Wholly Owned Subsidiary" means, with respect to any Person, any other Person
100% of whose Capital Stock (other than directors; qualifying shares or nominee
or other similar shares required pursuant to applicable Laws) is at the time
owned by such Person directly or indirectly through other Persons 100% of whose
Capital Stock (other than directors; qualifying shares or nominee or other
similar shares required pursuant to applicable Laws) is at the time owned,
directly or indirectly, by such Person.


"Wireless Acquisition" means the acquisition by the Borrower or another Loan
Party (or Person that becomes a Loan Party contemporaneously with the
consummation of such acquisition) of the Capital Stock of Wireless LLC from
Cingular pursuant to the Wireless Acquisition Agreement.


"Wireless Acquisition Agreement" means an agreement entered into by the Borrower
or one or more other Loan Parties pursuant to which such Person(s) has(ve) the
right to acquire any or all of the Capital Stock of Wireless LLC that is not
held by Wireless Holdco.

33

--------------------------------------------------------------------------------



"Wireless Co." means Cincinnati Bell Wireless Company, an Ohio corporation and a
Wholly Owned Subsidiary of the Borrower.


"Wireless Disposition" means the (a) any Disposition of all or any portion of
the Capital Stock of Wireless LLC held by the Consolidated Parties and/or all or
any portion of the Property of Wireless LLC or (b) the contribution by the
Consolidated Parties of all or part of the Capital Stock of Wireless LLC and/or
all or any portion of the Property of Wireless LLC to a new wireless Joint
Venture.


"Wireless Holdco" means Cincinnati Bell Wireless Holdings LLC, a Delaware
limited liability company and a Wholly Owned Subsidiary of Wireless Co.


"Wireless LLC" means Cincinnati Bell Wireless LLC, an Ohio limited liability
company and a direct Subsidiary of Wireless Holdco.


1.02 Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.


(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."




34

--------------------------------------------------------------------------------


 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03 Accounting Terms.


(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements (with such changes as may be approved
by the Borrower's accountants, subject to subsection (b) of this Section 1.03);
provided, however, that calculations of Attributable Indebtedness under any
Synthetic Lease Obligations or the implied interest component of any Synthetic
Lease Obligations shall be made by the Borrower in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease
Obligations.


(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, the application of any representation or warranty or any other
provision hereof and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, if any party shall so request, then until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


(c) Effect of Dispositions and Acquisitions. Notwithstanding the above, the
parties hereto acknowledge and agree that, for purposes of all calculations made
under the financial covenants set forth in Section 8.11 (including without
limitation for purposes of the definitions of "Applicable Rate" and "Pro Forma
Basis" set forth in Section 1.01), (i) after consummation of any Disposition of
any Subsidiary or business or line of business (other than Dispositions for
consideration in an aggregate amount for all such Disposition not to exceed
$50,000,000) (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
and (B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any Acquisition of any Subsidiary or business or line of business (other than
Acquisitions for consideration in an aggregate amount for all such Acquisitions
not to exceed $50,000,000) (A) income statement items (whether positive or
negative) and capital expenditures attributable to the Person or Property
acquired shall, to the extent not otherwise included in such income statement
items for the Consolidated Parties in accordance with GAAP or in accordance with
any defined terms set forth in Section 1.01, be included to the extent relating
to any period

35

--------------------------------------------------------------------------------



applicable in such calculations, (B) to the extent not retired in connection
with such Acquisition, Indebtedness of the Person or Property acquired shall be
deemed to have been incurred as of the first day of the applicable period and
(C) pro forma adjustments may be included to the extent that such adjustments
would give effect to items that are (1) directly attributable to such
transaction, (2) expected to have a continuing impact on the Consolidated
Parties and (3) factually supportable.


1.04 Rounding.


Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number within the number of places by which such ratio is expressed
herein (with a rounding-up if there is no nearest number).


1.05 Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.06 Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.




ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01 Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a "Revolving Loan") to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender's Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender's Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender's
Applicable Percentage of the Outstanding Amount of all Swingline Loans shall not
exceed such Lender's Revolving Commitment. Within the limits of each Lender's
Revolving Commitment, and subject to the other terms and conditions

36

--------------------------------------------------------------------------------



hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05(a), and reborrow under this Section 2.01. Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.


2.02 Borrowings, Conversions and Continuations of Committed Loans.


(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the irrevocable notice from the Borrower to the Administrative Agent, which may
be given by telephone (provided that such telephonic notice complies with the
information requirements of the form of Committed Loan Notice attached hereto).
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Committed Loans; provided that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of "Interest Period," the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon (x) the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them,
and (y) not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Section 2.03(c)
and Section 2.04(c), each Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.



37

--------------------------------------------------------------------------------



(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent's Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Borrowing consisting of Revolving Loans is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing first shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.


(c) Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans having Interest Periods greater than
one month without the consent of the Required Lenders. During the existence of
an Event of Default, no Loans may be converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.


(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.


(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twelve Interest Periods in
effect with respect to Revolving Loans.


2.03 Letters of Credit.


(a) The Letter of Credit Commitment.


(i) Subject to the terms and conditions set forth herein, (A) each applicable
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders

38

--------------------------------------------------------------------------------



severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender's Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swingline Loans shall not exceed such Lender's
Revolving Commitment, or (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower's ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. On the Closing Date, each L/C Issuer that has issued an
Existing Letters of Credit shall be deemed, without further action by any party
hereto, to have granted to each Lender and each Lender shall be deemed to have
purchased from such L/C Issuer a participation in such Letter of Credit in
accordance with paragraph (b)(ii) below. On and after the Closing Date, each
Existing Letter of Credit shall constitute a Letter of Credit for the purposes
hereof.


(ii) No L/C Issuer shall issue any Letter of Credit if:


(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;


(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;



39

--------------------------------------------------------------------------------



(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to all applicants for Letters of Credit from such L/C
Issuer; or


(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$500,000.


(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or


(E) such Letter of Credit contains any provision for automatic reinstatement of
the stated amount after any drawing thereunder;


(iv) No L/C Issuer shall increase or extend any Letter of Credit issued by it if
such L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its increased or extended form under the terms hereof.


(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
not later than 11:00 a.m. at least two Business Days (or such later date and
time as such L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be, and notice of the proposed issuance or amendment of such Letter of
Credit shall be delivered to the Administrative Agent contemporaneously
therewith. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; and (F) such other matters as the applicable L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may require. Additionally, the Borrower shall furnish
to the applicable L/C Issuer such other documents and information pertaining to
such requested Letter of Credit

40

--------------------------------------------------------------------------------



issuance or amendment, including any Issuer Documents, as the applicable L/C
Issuer may require.


(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will provide the Administrative Agent with a copy thereof. Unless the
applicable L/C Issuer has received written notice from the Administrative Agent
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit that one or more of the applicable conditions
contained in Article V shall not then be satisfied, the applicable L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit or amendment thereof, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender's Applicable Percentage times the amount of such Letter
of Credit.


(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an "Auto-Extension Letter of Credit"); provided that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the "Non-Extension Notice Date") in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the applicable L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) the applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the applicable L/C Issuer not to permit such extension.


(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(v) Any Lender with a Revolving Commitment (in such capacity, a "Discretionary
L/C Issuer") may from time to time, at the written request of the Borrower (with
a copy to the

41

--------------------------------------------------------------------------------



Administrative Agent), and in such Lender's sole discretion, agree to issue one
or more Letters of Credit for the account of the Borrower on the same terms and
conditions in all respects as are applicable to the Letters of Credit issued by
the then existing L/C Issuer(s) hereunder by executing and delivering to the
Administrative Agent a written agreement to such effect, among (and in form and
substance satisfactory to) the Borrower, the Administrative Agent and such
Discretionary L/C Issuer. With respect to each of the Letters of Credit issued
(or to be issued) thereby, each of the Discretionary L/C Issuers shall have all
of the same rights and obligations under and in respect of this Agreement and
the other Loan Documents, and shall be entitled to all of the same benefits
(including, without limitation, the rights, obligations and benefits set forth
in Sections 2.04, 9.03 and 11.01), as are afforded to the then existing L/C
Issuers hereunder and thereunder. The Administrative Agent shall promptly notify
each of the Lenders with a Revolving Commitment of the appointment of any
Discretionary L/C Issuer. Each Discretionary L/C Issuer shall provide to the
Administrative Agent, on a monthly basis, a report that details the activity
with respect to each Letter of Credit issued by such Discretionary L/C Issuer
(including an indication of the maximum amount then in effect with respect to
each such Letter of Credit).


(c) Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof and of the date that the L/C
Issuer is to make payment under the applicable Letter of Credit (such payment
date, the "Honor Date"). Not later than 12:00 noon on the Honor Date (if the
Borrower has received notice of such drawing prior to 10:00 a.m. on the Honor
Date), the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided,
however, if such notice has not been received by the Borrower prior to 10:00
a.m. on the Honor Date, the Borrower shall so reimburse the applicable L/C
Issuer through the Administrative Agent not later than 12:00 noon on the
Business Day immediately following the day that the Borrower receives such
notice. If the Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the "Unreimbursed Amount"), and
the amount of such Lender's Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Revolving
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Committed Loans, but subject to the amount
of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each
 

42

--------------------------------------------------------------------------------


 


Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 5.02 (other than delivery of a Committed Loan Notice) cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender's payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.


(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender's Applicable
Percentage of such amount shall be solely for the account of the applicable L/C
Issuer.


(v) Each Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender's obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by the applicable L/C Issuer under any Letter of Credit,
together with interest as provided herein.


(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of the applicable L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.



43

--------------------------------------------------------------------------------



(d) Repayment of Participations.


(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender's L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.06 (including pursuant to
any settlement entered into by the applicable L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the
applicable L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.


(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 

 
44

--------------------------------------------------------------------------------


 
(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.


(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, any Related Party of such L/C Issuer, nor any of the respective
correspondents, participants or assignees of the applicable L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
in the absence of gross negligence or willful misconduct; or (ii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower's
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the applicable L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the applicable L/C Issuer's willful misconduct or gross negligence or
the applicable L/C Issuer's willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder

45

--------------------------------------------------------------------------------



or proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.


(g) Cash Collateral. Upon the request of the Administrative Agent, if, as of the
Letter of Credit Expiration Date, any Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, and the Administrative Agent or the
Required Lenders so request, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). Section 2.05 and Section 9.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 9.02(c), "Cash
Collateralize" means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the applicable L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the applicable L/C Issuer (which documents are hereby consented to by the
Lenders). Derivatives of such term have corresponding meanings. "Cash
Collateral" means cash or deposit account balances used to Cash Collateralize an
obligation, and all proceeds thereof. The Borrower hereby grants to the
Administrative Agent, for the benefit of the applicable L/C Issuer and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Bank of America.


(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.


(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the "Letter of Credit Fee") for each Letter of Credit
accruing at the Applicable Rate in effect from
time to time multiplied by the daily amount available to be drawn under such
Letter of Credit. For the purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) computed on a quarterly basis in arrears, and (ii) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.


(j) Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the applicable L/C Issuer for its own account a fronting
fee for each Letter of Credit in such amount as may be agreed to by the Borrower
and the applicable L/C Issuer. Such fronting fee shall be (i) computed on a
quarterly basis in arrears, and (ii) due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment),

46

--------------------------------------------------------------------------------



commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
the purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.


(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.


(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.


2.04 Swingline Loans


(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a "Swingline
Loan") to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swingline Sublimit, notwithstanding the fact that such
Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender's Commitment;
provided, however, that after giving effect to any Swingline Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender
(other than the Swingline Lender), plus such Lender's Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender's Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Immediately upon the making
of a Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender's Applicable Percentage times the amount of such Swingline Loan.


(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower's irrevocable notice to the Swingline Lender and the Administrative
Agent, which may

47

--------------------------------------------------------------------------------



be given by telephone. Each such notice must be received by the Swingline Lender
not later than 1:00 p.m. on the requested borrowing date (or such later time as
the Swingline Lender shall agree to in the case of any Swingline Borrowing) with
a copy to the Administrative Agent, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000 or a whole multiple of $10,000 in
excess thereof and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a written Swingline Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent within one hour of the Borrower's notice
requesting a Swingline Borrowing (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied (a copy of which notice
shall be delivered simultaneously to the Borrower by the Administrative Agent),
then, subject to the terms and conditions hereof, the Swingline Lender will,
promptly by in any event not later than 2:00 p.m. on the borrowing date
specified in such Swingline Loan Notice, make the amount of its Swingline Loan
available to the Borrower in immediately available funds.


(c) Refinancing of Swingline Loans.


(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Base Rate
Revolving Loan in an amount equal to such Lender's Applicable Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 5.02. The
Swingline Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent's Office not later than 10:00 a.m.
on the day specified in such Committed Loan Notice (which day shall be not
sooner than the first Business Day following the date on which such Committed
Loan Notice is delivered), whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.


(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the

48

--------------------------------------------------------------------------------



Swingline Lender that each of the Lenders fund its risk participation in the
relevant Swingline Loan and each Lender's payment to the Administrative Agent
for the account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.


(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.


(iv) Each Lender's obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swingline Lender, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender's obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay
Swingline Loans, together with interest as provided herein.


(d) Repayment of Participations.


(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender's risk
participation was funded) in the same funds as those received by the Swingline
Lender.


(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lenders
under this clause shall survive payment in full of the Obligations and the
termination of this Agreement.



49

--------------------------------------------------------------------------------



(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Base Rate Revolving Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender's Applicable Percentage
of any Swingline Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swingline Lender.


(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.


(g) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the form of Exhibit
C-1.


2.05 Prepayments.


(a) Voluntary Prepayments of Loans.



 
(i)
Committed Loans. The Borrower may, upon notice to the Administrative Agent, at
any time or from time (i) voluntarily prepay Base Rate Committed Loans in whole
or in part without premium or penalty, and (ii) subject to Section 3.05,
voluntarily prepay Eurodollar Rate Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Committed Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding);
and  (iii) any prepayment of Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding). Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender's Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.06(b), then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 2.06. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

 
(ii)
Swingline Loans. The Borrower may, upon notice to the Swingline Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily


50

--------------------------------------------------------------------------------



prepay Swingline Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swingline Lender and the
Administrative Agent not later than 11:00 a.m. (or such later time as may be
acceptable to the Swingline Lender) on the date of the prepayment, and (ii) any
such prepayment shall be in a minimum principal amount of $100,000. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(b) Mandatory Prepayments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)) unless after the prepayment in full of the
Revolving Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.


2.06 Termination or Reduction of Aggregate Revolving Commitments.


The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 1:00 p.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Revolving Outstandings would
exceed the Aggregate Revolving Commitments. The Administrative Agent will
promptly notify the Lenders of any such notice of termination or reduction of
the Aggregate Revolving Commitments. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. All commitment fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments shall
be paid on the effective date of such termination. A notice of termination of
all the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.


2.07 Repayment of Loans.


(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Revolving Loans outstanding on such date.


(b) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date that is fifteen (15) Business Days after such Loan is
made (or, provided that

51

--------------------------------------------------------------------------------



the aggregate outstanding amount of all Swingline Loans does not exceed
$5,000,000, such later date as shall be acceptable to the Swingline Lender) and
(ii) the Maturity Date.


2.08 Interest.


(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then,
unless otherwise agreed to by the Required Lenders, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09 Fees.


In addition to certain fees described in subsections (i) and (j) of
Section 2.03:


(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee accruing at the Applicable Rate in effect from time to time
multiplied by the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C Obligations. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article V is

52

--------------------------------------------------------------------------------



not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date.


(b) Other Fees. The Borrower shall pay (i) to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters, and (ii) to the Lenders such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. In each case such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.


2.10 Computation of Interest and Fees.


All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America's "prime rate" shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


2.11 Evidence of Debt.


(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note which shall evidence such
Lender's Revolving Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit C (a "Revolving Note"). Each
Lender may attach schedules to its Revolving Note and endorse thereon the date,
Type (if applicable), amount and maturity of its Loans and payments with respect
thereto.


(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit

53

--------------------------------------------------------------------------------



and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of demonstrable error.


2.12 Payments Generally; Administrative Agent's Clawback.


(a) General. All payments to be made by the Borrower shall be made without
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent's Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender's
Lending Office. All payments received by the Administrative Agent after
4:00 p.m. may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day and any applicable interest or
fee shall continue to accrue. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender's share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Loan included in such Committed Borrowing. Any

54

--------------------------------------------------------------------------------



payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.


(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or L/C Issuers, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, purchase its
participation or make its payment pursuant to Section 11.04(c).


(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13 Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or

55

--------------------------------------------------------------------------------



the participations in L/C Obligations or in Swingline Loans held by it resulting
in such Lender's receiving payment of a proportion of the aggregate amount of
such Committed Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:


(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.




ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01 Taxes.


(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

56

--------------------------------------------------------------------------------



(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability and setting forth in reasonable detail
the calculation and basis for such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.


(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.


(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any such previously delivered documentation to the Borrower.



57

--------------------------------------------------------------------------------



Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,


(ii) duly completed copies of Internal Revenue Service Form W-8ECI,


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or


(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.


Each Lender and L/C Issuer that is a United States Person, as defined in Section
7701(a)(30) of the Code (other than Persons that are corporations or otherwise
exempt from United States backup withholding Tax), shall deliver at the time(s)
and in the manner(s) prescribed by applicable law, to the Borrower and the
Administrative Agent (as applicable), a properly completed and duly executed
United States Internal Revenue Form W-9 or any successor form, certifying that
such Person is exempt from United States backup withholding Tax on payments made
hereunder.


(f) Treatment of Certain Refunds. If the Administration Agent, any Lender or any
L/C Issuer shall become aware that it is entitled to claim a refund from a
Governmental Authority in respect of the Indemnified Taxes or Other Taxes paid
by the Borrower pursuant to this Section 3.01, the Administrative Agent or such
Lender or such L/C Issuer, as applicable, shall promptly notify the Borrower of
the availability of such refund claim and, if the Administrative Agent or such
Lender or L/C Issuer, as applicable, determines in good faith that making a
claim for a refund will not have an adverse effect on its Taxes or business
operations, shall, within 60 days after receipt of a request by the Borrower,
make a claim to such Governmental Authority for such refund. If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to

58

--------------------------------------------------------------------------------



such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or such L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.


3.02 Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.


3.03 Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or continue into new interest
periods Eurodollar Rate Loans shall be suspended until the Administrative Agent
(in its sole discretion or upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice,

59

--------------------------------------------------------------------------------



the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


3.04 Increased Costs.


(a) Increased Costs Generally. If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;


(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or


(iii) impose on any Lender or such L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then the Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered, in each case upon receipt of a written request of such
Lender or such L/C Issuer showing the computation of such amount in reasonable
detail and certifying that it is the general practice of such Lender or such L/C
Issuer to charge such amount to its borrowers.


(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such L/C Issuer's capital or on the capital of
such Lender's or such L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into

60

--------------------------------------------------------------------------------



consideration such Lender's or such L/C Issuer's policies and the policies of
such Lender's or such L/C Issuer's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender's or such L/C Issuer's
holding company for any such reduction suffered, in each case upon receipt of a
written request of such Lender or L/C Issuer showing the computation of such
amount in reasonable detail and certifying that it is the general practice of
such Lender or L/C Issuer to charge such amount to its borrowers.


(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04, showing the computation of such
amount or amounts in reasonable detail and delivered to the Borrower shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or such L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as "Eurocurrency liabilities"), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender reasonably and in good faith, which determination shall be conclusive
absent demonstrable error), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 days' prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender together with a computation in reasonable
detail of such additional interest. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.

61

--------------------------------------------------------------------------------



3.05 Compensation for Losses; Breakage Payments.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;


Such loss, cost or expense to any Lender shall be deemed to equal an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
offer were it to offer, at the commencement of such period, for dollar deposits
of a comparable amount and period from major banks in the London interbank
eurodollar market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 3.05 shall be delivered to the Borrower and shall be conclusive
absent demonstrable error. The Borrower shall also pay any customary
administrative fees charged by the Administrative Agent in connection with the
foregoing.


3.06 Mitigation Obligations; Replacement of Lenders.


(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous in

62

--------------------------------------------------------------------------------



any significant respect to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.


3.07 Survival.


All of the Borrower's obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.




ARTICLE IV
GUARANTY


4.01 The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each applicable Affiliate of a Lender that is party to a Secured Hedge Agreement
or a Treasury Management Agreement (and each Person (and/or each applicable
Affiliate thereof) that ceases to be a Lender as a result of an assignment in
accordance with the terms of Section 11.06 or Section 11.13 or an amendment of
this agreement in accordance with the terms of Section 11.01 that is party to a
Secured Hedge Agreement), the Collateral Agent and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Secured Hedge Agreements or Treasury Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.



63

--------------------------------------------------------------------------------



4.02 Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Hedge
Agreements or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
its rights of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article IV shall not
be enforceable until, and shall be subordinate and subject in right of payment
to, the Obligations, until such time as the Obligations have been Fully
Satisfied. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:


(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Hedge Agreement or any Treasury Management Agreement
between any Consolidated Party and any Lender, or any Affiliate of a Lender, or
any other agreement or instrument referred to in the Loan Documents or such
Secured Hedge Agreements shall be done or omitted;


(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Secured Hedge Agreement or any
Treasury Management Agreement between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Secured Hedge Agreements or such Treasury Management
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d) any Lien granted to, or in favor of, the Administrative Agent, the
Collateral Agent or any Lender or Lenders as security for any of the Obligations
shall fail to attach or be perfected; or


(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).



64

--------------------------------------------------------------------------------



With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Collateral
Agent or any Lender exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents, any Secured Hedge Agreement or any
Treasury Management Agreement between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Secured Hedge Agreements or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


4.03 Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent, the Collateral Agent and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent,
the Collateral Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.


4.04 Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05 Remedies.


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent, the Collateral
Agent and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the
Obligations being deemed to have become automatically due and payable), the
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 4.01. The
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.



65

--------------------------------------------------------------------------------



4.06 Rights of Contribution.


The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.


4.07 Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01 Conditions of Closing Date and Initial Credit Extension.


The occurrence of the Closing Date, the effectiveness of this Agreement and the
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:


(a) Loan Documents, Organization Documents, Etc. The Administrative Agent's
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:


(i) executed counterparts of this Agreement and the other Loan Documents;


(ii) a Revolving Note executed by the Borrower in favor of each Lender, and a
Swingline Note in favor of the Swingline Lender;


(iii) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;


(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as

66

--------------------------------------------------------------------------------



the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party; and


(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in the
jurisdiction of its incorporation or organization.


(b) Opinions of Counsel. The Administrative Agent shall have received, in each
case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:


(i) a legal opinion of Cravath, Swaine & Moore LLP, special counsel for the Loan
Parties; and


(ii) a legal opinion of The Law Offices of Thomas W. Bosse, PLLC, Esq., special
Ohio counsel for each Loan Party organized in the State of Ohio.


(c) Personal Property Collateral. The Administrative Agent shall have received:


(i) searches of Uniform Commercial Code filings in the jurisdiction of
organization of each Loan Party and the chief executive office of each Loan
Party, and copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;


(ii) all certificates evidencing any certificated Capital Stock pledged to the
Collateral Agent pursuant to the Security Agreement, together with duly executed
in blank, undated stock powers attached thereto (unless, with respect to the
pledged Capital Stock of any Foreign Subsidiary, such Capital Stock is
uncertificated such stock powers are deemed unnecessary by the Administrative
Agent in its reasonable discretion under the law of the jurisdiction of
incorporation of such Person);


(iii) searches of ownership of, and Liens on, Intellectual Property of each Loan
Party in the appropriate governmental offices; and


(iv) all instruments in the possession of any of the Loan Parties evidencing any
Indebtedness owed by an Excluded Subsidiary to a Loan Party,
together with such allonges or assignments as may be necessary to perfect the
Collateral Agent's security interest in such Indebtedness.


(d) Officer's Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, stating that

67

--------------------------------------------------------------------------------



(i) the conditions specified in Section 5.02(a) and (b) have been satisfied,
(ii) all governmental, shareholder and third party consents and approvals, if
any, with respect to the Loan Documents and the transactions contemplated
thereby have been obtained (and attaching copies thereof), and (iii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Loan Party or any transaction contemplated by the Loan Documents, if such
action, suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect.


(e) Solvency. The Administrative Agent shall have received a certificate
executed by a Responsible Officer of the Borrower as of the Closing Date, in
form and substance satisfactory to the Administrative Agent, regarding the
Solvency of the Consolidated Parties on a consolidated basis.


(f) Fees. Any fees required to be paid on or before the Closing Date shall have
been paid.


(g) Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).


(h) Existing Credit Agreement. The Administrative Agent shall have received
evidence, in form and substance satisfactory to the Administrative Agent, that
the Existing Credit Agreement has been or concurrently with the Closing Date is
being terminated and all Liens securing obligations under the Existing Credit
Agreement have been or concurrently with the Closing Date are being released.


(i) Proceeds of 2005 Senior Notes and the 2005 Junior Notes. The Borrower shall
have contemporaneously received gross proceeds of at least $300,000,000 from the
issuance by the Borrower of (i) the 2005 Senior Notes and (ii) the 2005 Junior
Notes, in each case on the terms contemplated by the latest draft thereof posted
to Intralinks prior to the Closing Date, with no changes therefrom other than
such as the Administrative Agent shall have determined are not materially
adverse to the Lenders. The Administrative Agent shall have received a copy,
certified by a Responsible Officer of the Borrower as true and complete of the
2005 Senior Note Indenture and the applicable
supplement to the 2003 8⅜% Junior Note Indenture, each as originally executed
and delivered, together with all schedules and exhibits thereto.


(j) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time

68

--------------------------------------------------------------------------------



under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the Closing Date.


(k) No Default. No Default shall exist, or would result from, such proposed
Credit Extension or from the application of the proceeds thereof.


5.02 Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans), is subject to the
following conditions precedent:


(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any certification or representation provided in writing to the Administrative
Agent or the Collateral Agent by a Responsible Officer of a Loan Party under or
in connection with this Agreement or any other Loan Document, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.


(b) No Default shall exist, or would result from, such proposed Credit
Extension.


(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 5.02(a),
(b) and (c) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:



69

--------------------------------------------------------------------------------



6.01 Existence, Qualification and Power.


Each Consolidated Party (a) is duly organized or formed, validly existing and in
good standing (to the extent applicable in its jurisdiction) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents, if
any, to which it is a party and (c) is duly qualified and is licensed and in
good standing (to the extent applicable in its jurisdiction) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02 Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person's Organization Documents; (b) conflict with or
result in any breach or contravention of, or result in or require the creation
of any Lien under, or require any payment to be made under (i) except for Liens
under the Loan Documents and the lien creation requirements of the 1993 Senior
Note Indenture, any Material Contract to which such Person is a party or
affecting such Person or the Property of such Person or any of its Subsidiaries
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law (including, without limitation, Regulation U or Regulation X
issued by the FRB). Each Loan Party and each Subsidiary thereof is in compliance
in all material respects with all Contractual Obligations, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect


6.03 Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) consents, authorizations, notices and filings described
in Schedule 6.03, all of which have been obtained or made or have the status
described in such Schedule 6.03 and (b) filings to perfect the Liens created by
the Collateral Documents.


6.04 Binding Effect.


This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable

70

--------------------------------------------------------------------------------



Debtor Relief Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).


6.05 Financial Statements; No Material Adverse Effect.


(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Parties as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Parties as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, in each case to
the extent required to be disclosed by GAAP.


(b) The unaudited consolidated and consolidating balance sheet of the
Consolidated Parties dated September 30, 2004 and the related consolidated and
consolidating statements of income or operations, shareholders' equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.


(c) During the period from December 31, 2003 to and including the Closing Date,
there has been no sale, transfer or other disposition by any Consolidated Party
of any material part of the business or Property of the Consolidated Parties,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Capital Stock of any other Person) material
in relation to the consolidated financial condition of the Consolidated Parties,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.


(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated (and, in the case of
the annual statements, consolidating) financial condition, results of operations
and cash flows of the Consolidated Parties as of such date and for such periods.


(e) There has not occurred a material adverse change in the business, assets,
properties, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
since the date of the Audited Financial Statements.



71

--------------------------------------------------------------------------------



6.06 Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Consolidated
Party or against any of its properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
the consummation of which is a condition precedent to the Closing Date, or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


6.07 No Default.


No Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.


6.08 Ownership of Property; Liens.


Each Consolidated Party has good record and marketable title in fee simple to,
or valid leasehold interests in, or other applicable rights in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of the Consolidated
Parties is subject to no Liens, other than Permitted Liens.


6.09 Environmental Compliance.


Except in each case as where the existence and/or occurrence of any of the
following could not reasonably be expected to have a Material Adverse Effect:


(a) All operations of each Consolidated Party at the Real Properties are in
compliance with all applicable Environmental Laws, no Consolidated Party has
violated any Environmental Law with respect to the Real Properties or the
Businesses, no Consolidated Party has caused, and, to the knowledge of the
Responsible Officers of the Loan Parties, no other Person has caused, any
conditions relating to the Real Properties or the Businesses that could give
rise to liability under any applicable Environmental Laws.


(b) No Consolidated Party has received any written notice of, or inquiry from
any Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or alleged liability pursuant to Environmental Laws
with regard to any of the Real Properties or the Businesses.


(c) Hazardous Materials have not been transported or disposed of from the Real
Properties, or generated, treated, stored or disposed of at, on or under any of
the Real Properties or any other location, in each case by or on behalf of any
Consolidated Party, or, to the knowledge of the Responsible Officers of the Loan
Parties, by any other Person on behalf of a Consolidated Party, in violation of,
or in a manner that would give rise to liability under, any applicable
Environmental Law.

72

--------------------------------------------------------------------------------



(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are any Consolidated Parties subject to any
consent decrees, consent orders, administrative orders, or other administrative
or judicial requirements outstanding under any Environmental Law.


(e) There has been no release, or threat of release, of Hazardous Materials at
or from the Real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party, or, to the
knowledge of the Responsible Officers of the Loan Parties, of any other Person
in connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that would give rise to
liability under Environmental Laws.


6.10 Insurance.


The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.


6.11 Taxes.


The Consolidated Parties have filed all Federal, state and other tax returns and
reports required to be filed, and have paid all Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP, or (b) to the
extent that failure to do so could not reasonably be expected to result in
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Subsidiary that would, if made, have a Material Adverse Effect.


6.12 ERISA Compliance.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.


6.13 Capital Structure/Subsidiaries.


The corporate capital and ownership structure of the Consolidated Parties as of
the Closing Date is as described in Schedule 6.13(a). Set forth on
Schedule 6.13(b) is a complete and accurate list as of the Closing Date with
respect to each of the direct and indirect Subsidiaries of the Borrower of
(i) jurisdiction of incorporation or formation, (ii) number of shares of each
class of

73

--------------------------------------------------------------------------------



Capital Stock outstanding, (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Consolidated Parties and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto as of the Closing Date. The outstanding Capital Stock of all such
Persons is validly issued, fully paid and non-assessable and is owned by the
Consolidated Parties, directly or indirectly, in the manner set forth on
Schedule 6.13(b), free and clear of all Liens (other than those arising under or
contemplated in connection with the Loan Documents). Other than as set forth in
Schedule 6.13(b), none of the Borrower's Subsidiaries has outstanding any
securities convertible into or exchangeable for its Capital Stock nor does any
such Person have outstanding any rights to subscribe for or to purchase or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to its Capital Stock (other than Wireless LLC). As of the
Closing Date, the Borrower has no Foreign Subsidiaries.


6.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.


(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b) None of the Loan Parties (i) is a "holding company," or a "subsidiary
company" of a "holding company," or an "affiliate" of a "holding company" or of
a "subsidiary company" of a "holding company," within the meaning of the Public
Utility Holding Company Act of 1935, (ii) is or is required to be registered as
an "investment company" under the Investment Company Act of 1940 or (iii) is
subject to regulation under any other Law which limits its ability to incur
Indebtedness.


6.15 Disclosure.


The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it that are not
disclosed in its public filings with the SEC and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No written report, financial statement, certificate or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented from time to time by other
information so furnished, and taken together with the information disclosed in
the Borrower's public filings with the SEC, as such information is modified or
supplemented by other information so disclosed) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

74

--------------------------------------------------------------------------------



6.16 Compliance with Laws.


Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its Properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


6.17 Intellectual Property.


Each Consolidated Party owns, or has the legal right to use, all material
trademarks, service marks, trade names, trade dress, patents, copyrights,
technology, know-how and processes (the "Intellectual Property") necessary for
each of them to conduct its business as currently conducted. No claim has been
asserted and is pending by any Person challenging or questioning the use of the
Intellectual Property or the validity or effectiveness of the Intellectual
Property, nor does any Loan Party know of any such claim, and, to the knowledge
of the Responsible Officers of the Loan Parties, the use of the Intellectual
Property by any Consolidated Party or the granting of a right or a license in
respect of the Intellectual Property from any Consolidated Party does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.


6.18 Solvency.


The Consolidated Parties are Solvent on a consolidated basis.


6.19 Telecommunications Regulatory Matters.


(a) Each Consolidated Party has obtained all material Governmental Approvals of
any Governmental Authority having jurisdiction over such Consolidated Party,
which Government Approvals are necessary for the operation of the Businesses.
All Governmental Approvals of such Consolidated Party are in full force and
effect, are duly issued in the name of, or validly assigned to, such
Consolidated Party and such Consolidated Party has the power and authority to
operate thereunder, except in each case to the extent the failure thereof could
not reasonably be expected to result in a Material Adverse Effect.


(b) No consent or approval of, or notification to, the FCC, a State PUC or any
other Governmental Authority responsible for telecommunications matters is
required in connection
with the consummation of this Agreement of the making of the Loans, except where
the failure to obtain such consent or approval, or to give such notification
could not reasonably be expected to result in a Material Adverse Effect.


(c) There are no proceedings pending or, to the knowledge of the Borrower,
threatened from or before the FCC, a State PUC or any other Governmental
Authority responsible for telecommunications matters naming any of the
Consolidated Parties, that either

75

--------------------------------------------------------------------------------



individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect.




ARTICLE VII
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall, and shall cause each Subsidiary to:


7.01 Financial Statements.


Deliver to the Administrative Agent:


(a) after the end of each fiscal year of the Borrower, the Borrower shall
provide to the Administrative Agent, as soon as available, but in any event
within 15 days after it files or is required to file the same with the SEC
(whether or not required by the reporting requirements of Section 13 or 15(d) of
the Exchange Act), a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any "going concern" or like qualification, together with
unaudited consolidating statements certified by a Responsible Officer of the
Borrower to the effect that such consolidating statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries; and


(b) after the end of each of the first three fiscal quarters of each fiscal year
of the Borrower, the Borrower shall provide to the Administrative Agent, as soon
as available, but in any event within 15 days after it files or is required to
file the same with the SEC (whether or not required by the reporting
requirements of Section 13 or 15(d) of the Exchange Act), a consolidated balance
sheet of the Consolidated Parties as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders' equity
and cash flows for such fiscal quarter and for the portion of the Borrower's
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of the Consolidated Parties in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

76

--------------------------------------------------------------------------------





7.02 Certificates; Other Information.


Deliver to the Administrative Agent:


(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
(which may be limited to accounting matters) certifying such financial
statements;


(b) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2005), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;


(c) at least 30 days after the end of each fiscal year of the Borrower, an
annual business plan and budget of the Consolidated Parties containing, among
other things, pro forma financial statements for the next fiscal year, beginning
with an annual business plan and budget for fiscal year 2006;


(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934;
and


(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01 or Section 7.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower's website on the Internet at the
website address listed on Schedule 11.02; (ii) on which such documents are
posted on the Borrower's behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent are offered access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (iii) on which such documents become available on the website of the
SEC at http://www/sec/gov; provided that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents (other than those referred to in clause (d) above that have been
posted to the SEC's website) and provide to the Administrative Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor

77

--------------------------------------------------------------------------------



compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.


7.03 Notices and Information.


(a) Promptly notify the Administrative Agent of the occurrence of any Default
known to any Responsible Officer of the Borrower and the nature thereof.


(b) Promptly notify the Administrative Agent and each Lender of any matter that
has resulted or could reasonably be expected to result in a Material Adverse
Effect, including those resulting from (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Consolidated Party; (ii) any
dispute, litigation, investigation, proceeding or suspension between any
Consolidated Party and any Governmental Authority; or (iii) the commencement of,
or any material development in, any litigation or proceeding affecting any
Consolidated Party, including pursuant to any applicable Environmental Laws.


(c) Promptly notify the Administrative Agent of the occurrence of any ERISA
Event that could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding the Threshold Amount.


(d) Promptly notify the Administrative Agent of any material change in internal
accounting policies or internal financial reporting practices by any
Consolidated Party that will have a material effect on financial statement
results.


(e) At the time of delivery of the financial statements and reports provided for
in Section 7.01(a), deliver to the Administrative Agent a report signed by an
Responsible Officer of the Borrower setting forth (i) a list of registration
numbers for all material patents, trademarks, service marks, trade names and
copyrights awarded to any Loan Party since the last day of the immediately
preceding fiscal year and (ii) a list of all material patent applications,
trademark applications, service mark applications, trade name applications and
copyright applications submitted by any Loan Party since the last day of the
immediately preceding fiscal year and the status of each such application, all
in such form as shall be reasonably satisfactory to the Administrative Agent.


Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


7.04 Payment of Obligations.


Except to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, pay and discharge as the same shall
become due and payable, all its obligations (other than Indebtedness) and
liabilities, including (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its Properties or assets, unless the same are being

78

--------------------------------------------------------------------------------



contested in good faith by appropriate proceedings and adequate reserves in
accordance with GAAP are being maintained by the applicable Consolidated Party;
(b) all lawful claims which, if unpaid, would by law become a Lien upon any
material portion of its Property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, and except to the extent that
non-payment thereof does not result in an Event of Default under Section
9.01(f).


7.05 Preservation of Existence, Etc.


(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or Section 8.05, except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business; and (c) preserve or renew all of its material
registered copyrights, patents, trademarks, trade names and service marks,
except to the extent that failure to do so could not reasonably be expected to
result in a Material Adverse Effect.


7.06 Maintenance of Properties.


(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.


7.07 Maintenance of Insurance.


Maintain in full force and effect insurance in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice (it being understood that, to the
extent consistent with prudent business practices of Person carrying on a
similar business in a similar location as the Consolidated Parties, a program of
self-insurance for first or other loss layers may be utilized in an aggregate
amount not to exceed $50,000,000).


7.08 Compliance with Laws and Contractual Obligations.


Comply with the requirements of all Laws, all Contractual Obligations and all
orders, writs, injunctions and decrees applicable to it or to its business or
Property, except in such instances in which (a) such requirement of Law,
Contractual Obligation or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings; or (b) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

79

--------------------------------------------------------------------------------



7.09 Books and Records.


(a) Maintain proper books of record and account, in which entries in conformity
with GAAP shall be made of all financial transactions and matters involving the
assets and business of the Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Loan Party or such Subsidiary, as the case may be.


7.10 Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and the Lenders to visit and inspect any of its Properties, to examine its
corporate, financial and operating records, and, with the prior written consent
of the Borrower (not to be unreasonably withheld) make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Borrower, and, at any time when an Event
of Default has occurred and is continuing, at the expense of the Borrower.


7.11 Use of Proceeds.


Use the proceeds of the Credit Extensions for general corporate purposes, in
each case not in contravention of any Law or of any Loan Document, and including
on the Closing Date to refinance in part existing Indebtedness of the
Consolidated Parties and to pay certain transaction costs incurred in connection
with such refinancing and obtaining the agreement of the holders of the 2003
Senior Notes to the first supplemental indenture dated as of January 28, 2005,
to the 2003 Senior Note Indenture.


7.12 Additional Guarantors.


(a) General. Notify the Administrative Agent at the time that any Person becomes
a Subsidiary of a Loan Party, and within 30 days thereafter (or such later date
as the Administrative Agent shall agree in its reasonable discretion),
(i) unless such Person is an Excluded Subsidiary, cause such Person to
(A) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement, and (B) deliver to the Administrative Agent items of the
types referred to for each of the initial Loan Parties pursuant to Section 5.01,
all in form, content and scope reasonably satisfactory to the Administrative
Agent and (ii) unless such Person is a Non-Pledged Subsidiary, cause the Capital
Stock of such Person owned by the Loan Parties to be pledged to the Collateral
Agent (for the benefit of the Lenders) as and to the extent required by
Section 7.13.


(b) CBT and CBET. Notwithstanding any provision to the contrary set forth herein
or in any other Loan Document, at such time, if ever, that (i) CBT and/or CBET,
as applicable, ceases to be subject to all applicable Laws, including all
regulations relating to telecommunications businesses by all Governmental
Authorities which prohibit, restrict or

80

--------------------------------------------------------------------------------



require regulatory approval for (A) the pledging of assets or (B) the incurrence
of Indebtedness and (ii) any action described in either of clause (A) or (B)
above could not, in the determination of the Borrower reasonably exercised, be
expected to result in any such Governmental Authority taking an action or
refusing to take an action which action or refusal to take any action could have
a material adverse effect on CBT and/or CBET, as applicable, then (x)(1) CBT
and/or CBET, as applicable, shall cease to be an Excluded Subsidiary and
(2) each applicable CBT Subsidiary shall cease to be a Non-Pledged Subsidiary
and (y) the Loan Parties shall within 30 days thereafter (or such later date as
the Administrative Agent shall agree in its reasonable discretion) (1) cause CBT
and/or CBET, as applicable, to (I) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement, and (II) deliver to
the Administrative Agent items of the types referred to for each of the initial
Loan Parties pursuant to Section 5.01, all in form, content and scope reasonably
satisfactory to the Administrative Agent and (2) cause the Capital Stock of each
CBT Subsidiary owned by it to be pledged to the Collateral Agent (for the
benefit of the Lenders) as and to the extent required by Section 7.13.


(c) Wireless LLC. Notwithstanding any provision to the contrary set forth herein
or in any other Loan Document, but subject to applicable Laws, including all
regulations relating to telecommunications businesses by all Governmental
Authorities which prohibits, restricts or requires regulatory approval for the
pledging of assets, upon the closing of the Wireless Acquisition,
(i) Wireless LLC shall cease to be an Excluded Subsidiary and a Non-Pledged
Subsidiary and (ii) the Loan Parties shall within 30 days thereafter (or such
later date as the Administrative Agent shall agree in its reasonable discretion)
(A) cause Wireless LLC to (1) become a Guarantor by executing and delivering to
the Administrative Agent a Joinder Agreement, and (2) deliver to the
Administrative Agent items of the types referred to for each of the initial Loan
Parties pursuant to Section 5.01, all in form, content and scope reasonably
satisfactory to the Administrative Agent, and (B) cause all of the Capital Stock
of Wireless LLC owned by the Loan Parties to be pledged to the Collateral Agent
(for the benefit of the Lenders) as and to the extent required by Section 7.13.
Notwithstanding the provisions of this Section 7.12(c), in the event that
Wireless LLC becomes a Guarantor as contemplated by the immediately preceding
sentence and thereafter any Wireless Disposition involving the Disposition of
all or any portion of the Capital Stock of Wireless LLC is consummated, then the
Administrative Agent shall take such action as contemplated by Section 10.10 to
evidence the release of the Collateral Agent's Lien on the Property and Capital
Stock of Wireless LLC, and the release of Wireless LLC from all of its
obligations under the Loan Documents and, automatically, Wireless LLC shall, if
applicable, be deemed to be an Excluded Subsidiary and a Non-Pledged Subsidiary.


(d) Other Excluded Subsidiaries; Non-Pledged Subsidiaries. Notwithstanding any
provision to the contrary set forth herein or in any other Loan Document, but
subject to applicable Laws, including all regulations relating to
telecommunications businesses by all Governmental Authorities which prohibits,
restricts or requires regulatory approval for the pledging of assets:


(i) in the event that (A) any Subsidiary which is an Excluded Subsidiary by
virtue of clause (f) of the definition of "Excluded Subsidiaries" set forth in
Section 1.01 becomes a Wholly Owned Subsidiary, (B) any Subsidiary which is an
Excluded

81

--------------------------------------------------------------------------------



Subsidiary by virtue of clause (g)(i) of the definition of "Excluded
Subsidiaries" set forth in Section 1.01 could become a Loan Party without
causing a violation of applicable law or (C) the Administrative Agent shall have
reasonably determined as a result of a change in fact, law or circumstance that
any Subsidiary which is an Excluded Subsidiary by virtue of clause (g)(ii) of
the definition of "Excluded Subsidiaries" set forth in Section 1.01 should
become a Loan Party, then (1) such Subsidiary shall cease to be an Excluded
Subsidiary and (2) the Loan Parties shall within 30 days after receipt of notice
of such determination (or such later date as the Administrative Agent shall
agree in its reasonable discretion) cause such Subsidiary to become a Guarantor
by executing and delivering to the Administrative Agent a Joinder Agreement and
deliver to the Administrative Agent items of the types referred to for each of
the initial Loan Parties pursuant to Section 5.01, all in form, content and
scope reasonably satisfactory to the Administrative Agent; or


(ii) in the event that (A) any Subsidiary which is a Non-Pledged Subsidiary by
virtue of clause (f) of the definition of "Non-Pledged Subsidiaries" set forth
in Section 1.01 becomes a Wholly Owned Subsidiary, (B) the Capital Stock of any
Subsidiary which is a Non-Pledged Subsidiary by virtue of clause (g)(i) of the
definition of "Non-Pledged Subsidiaries" set forth in Section 1.01 could be
pledged to the Collateral Agent without causing a violation of applicable law or
(C) the Administrative Agent shall have reasonably determined as a result of a
change in fact, law or circumstance that the Capital Stock of any Subsidiary
which is a Non-Pledged Subsidiary by virtue of clause (g)(ii) of the definition
of "Non-Pledged Subsidiaries" set forth in Section 1.01 should be pledged to the
Collateral Agent, then (1) such Subsidiary shall cease to be a Non-Pledged
Subsidiary and (2) the Loan Parties shall within 30 days after receipt of notice
of such determination (or such later date as the Administrative Agent shall
agree in its reasonable discretion) cause the Capital Stock of such Subsidiary
to be pledged to the Collateral Agent (for the benefit of the Lenders) as and to
the extent required by Section 7.13.


7.13 Further Assurances.


Cause (i) all of the issued and outstanding Capital Stock of each Domestic
Subsidiary (other than any Non-Pledged Subsidiary) owned by the Loan Parties and
(ii) 66% of the issued and outstanding Capital Stock of each Foreign Subsidiary
(other than any Non-Pledged Subsidiary) directly owned by each Loan Party to be
subject at all times to a valid and perfected, first priority Lien (subject only
to Permitted Liens) in favor of the Collateral Agent pursuant to the terms and
conditions of the Collateral Documents.




ARTICLE VIII
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:

82

--------------------------------------------------------------------------------




8.01 Liens.


Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, other than the following:


(a) Liens pursuant to any Loan Document;


(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) such Lien shall not apply to
any other Property of the Consolidated Parties, (ii) the maximum amount secured
or benefited thereby is not increased, and (iii) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03;


(c) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;


(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;


(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;


(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(i);


(i) Liens securing Indebtedness permitted under Section 8.03(e) or (n), provided
that (i) such Liens do not at any time encumber any Property other than the

83

--------------------------------------------------------------------------------



Property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not, at the time incurred, exceed the cost or fair market value, whichever
is lower, of the Property being acquired, constructed or improved on the date of
acquisition, construction or improvement, as applicable, and (iii) such Liens
attach to such Property concurrently with or within 180 days after the
acquisition or completion of construction or improvement, as applicable,
thereof;


(j) subleases of real Property and licenses of Intellectual Property granted to
other Persons, in each case (i) entered into in the ordinary course of its
business, (ii) not intended to constitute a financing arrangement, and (iii) not
interfering in any material respect with the business of any Consolidated Party;


(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(m) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;


(o) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;


(p) Liens existing or deemed to exist in connection with any Permitted
Receivables Financing, but only to the extent that any such Lien relates to the
applicable Transferred Assets purported to be sold, contributed, financed or
otherwise conveyed or pledged pursuant to such transaction;


(q) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(r) any interest of title of a buyer in connection with, and Liens arising from
Uniform Commercial Code financing statements relating to, a sale of receivables
permitted by this Agreement;


(s) any Lien on Property not owned by the Borrower or any Subsidiary on the
Closing Date that is in existence at the time that such Property is acquired by
the Borrower or any Subsidiary or at the time that the Person that owns such
Property becomes a Subsidiary, provided that such Lien is not created in
contemplation of, or in

84

--------------------------------------------------------------------------------



connection with, such acquisition or such Person becoming a Subsidiary, as the
case may be;


(t) Liens, leases, and grants of indefeasible rights of use, rights of use and
similar rights in respect of capacity, dark fiber and similar assets of the
Consolidated Parties in the ordinary course of business either existing as of
the Closing Date or as permitted pursuant to Section 8.05; and


(u) other Liens (other than Liens on Capital Stock of any Subsidiary) securing
Indebtedness or other obligations in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding.


8.02 Investments.


Make any Investments, except:


(a) Investments held by such Loan Party or such Subsidiary in the form of Cash
Equivalents;


(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;


(c) Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 8.02) not to exceed
$30,000,000 at any time outstanding;


(d) Investments in any Person which is a Loan Party prior to giving effect to
such Investment;


(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f) Guarantees constituting Indebtedness permitted by Section 8.03 (other than
Section 8.03(c)), to the extent such Guarantees also constitute Investments;


(g) the Wireless Acquisition and (without double-counting for purposes of
determining compliance with the numerical limit applicable hereunder)
Investments in one or more Wholly Owned Subsidiaries to enable such Subsidiaries
to make the Wireless Acquisition; provided that (i) the aggregate cash
consideration paid by the Consolidated Parties does not exceed $125,000,000 and
(ii) upon consummation thereof, Wireless LLC shall be a Wholly Owned Subsidiary
of the Borrower;


(h) Investments consisting of an Acquisition (other than the Wireless
Acquisition) by the Borrower or any Subsidiary of the Borrower and (without

85

--------------------------------------------------------------------------------



double-counting for purposes of determining compliance with the numerical limit
applicable hereunder) Investments in Wholly-Owned Subsidiaries to enable such
Subsidiaries to make such Acquisitions; provided that


(i) the Property acquired (or the Property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof);


(ii) in the case of an Acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such Acquisition;


(iii) if the aggregate purchase price to be paid by the Borrower and/or its
Subsidiaries in connection with such Acquisition exceeds $50,000,000, the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end
with respect to which the Administrative Agent has received the Required
Financial Information;


(iv) no Default shall have occurred and be continuing both before and
immediately after the time such Acquisition is consummated;


(v) if such transaction involves the purchase of an interest in a partnership
between the Borrower (or a Subsidiary of the Borrower) as a general partner and
entities unaffiliated with the Borrower or such Subsidiary as the other
partners, absent any adverse tax consequences for the Borrower or any
Subsidiary, such transaction shall be effected by having such equity interest
acquired by a holding Person directly or indirectly wholly-owned by the Borrower
and newly formed for the sole purpose of effecting such transaction;


(vi) the aggregate consideration (including cash and non-cash consideration, any
assumption of Indebtedness and any earn-out payments, but excluding
consideration consisting of (A) any Capital Stock of the Borrower issued to the
seller of the Capital Stock or Property acquired in such Acquisition,
(B) amounts not in excess of the aggregate cumulative proceeds of any Equity
Issuance by the Borrower consummated subsequent to the Closing Date and not more
than 365 days prior to the date that such Acquisition is consummated, provided
that such amounts have not previously served as the basis for allowing a
Restricted Payment pursuant to Section 8.06(d), any other Acquisition pursuant
to this subsection (h)(vi) or any prepayment under Section 8.12(b)(ii), and
(C) amounts not in excess of the aggregate cumulative proceeds of any
Disposition, Excluded Disposition or Involuntary Disposition consummated
subsequent to the Closing Date and not more than 365 days prior to the date that
such Acquisition is

86

--------------------------------------------------------------------------------



consummated, provided that such amounts have not previously served as the basis
for allowing a Restricted Payment pursuant to Section 8.06(e) or any other
Acquisition pursuant to this subsection (h)(vi)) paid by the Consolidated
Parties for all such Acquisitions occurring after the Closing Date (net, in the
case of each such Acquisition, of return of capital received at or prior to the
time of determination) shall not exceed $250,000,000;


(i) Investments made with the proceeds of an Equity Issuance by the Borrower so
long as the proceeds thereof are not otherwise required to be applied to the
prepayment of the Loans pursuant to the terms of this Agreement;


(j) Investments in a Receivables Financing SPC made in connection with a
Permitted Receivables Financing;


(k) Investments in Foreign Subsidiaries in an aggregate outstanding amount at
any time for all such Investments made after the Closing Date pursuant to this
subsection (l) not to exceed $5,000,000;


(l) in addition to the Wireless Acquisition, (i) Investments in Wireless LLC
resulting in Wireless LLC owning Spectrum Assets in an aggregate outstanding
amount at any time for all such Investments made after the Closing Date pursuant
to this subsection (l)(i) not to exceed $200,000,000 and (ii) other Investments
in Wireless LLC in an aggregate outstanding amount at any time for all such
Investments made after the Closing Date pursuant to this subsection (l)(ii) not
to exceed $30,000,000;


(m) Investments in CBT and in any Subsidiary of CBT;


(n) Investments in Excluded Subsidiaries consisting of Guarantees of operating
leases entered into in the ordinary course of business or of other obligations
not constituting Indebtedness incurred in the ordinary course of business;


(o) loans and advances by Loan Parties to Excluded Subsidiaries evidenced by
promissory notes that have been pledged and delivered to the Administrative
Agent in accordance with the terms of the Security Agreement;


(p) Investments in Joint Ventures (in addition to Investments permitted pursuant
to clauses (g), (l), (n) and (o) above and any Wireless Disposition) in an
aggregate outstanding amount at any time for all such Investments made after the
Closing Date not to exceed $200,000,000; provided, however, that no more
$50,000,000 of such Investments may be made in Joint Ventures which are not
Subsidiaries;


(q) Investments by Subsidiaries which are Joint Ventures;


(r) Investments by BRFS LLC in a Consolidated Party and/or by a Consolidated
Party in BRFS, in each case made in the form of intercompany debt and for

87

--------------------------------------------------------------------------------



cash management purposes in connection with cash management system of the
Borrower and its Subsidiaries;


(s) to the extent constituting or resulting in an Investment, any Wireless
Disposition; and


(t) other Investments not otherwise permitted by this Section 8.02 in an
aggregate outstanding amount at any time for all such Investments made after the
Closing Date pursuant to this subsection (t) not to exceed $30,000,000.


Notwithstanding any provision to the contrary set forth in this Agreement
(including, without limitation, the definition of "Joint Venture" set forth in
Section 1.01), the Disposition by any of the Consolidated Parties of any portion
(but not all) of the Capital Stock of any Wholly Owned Subsidiary acquired or
created after the Closing Date shall be deemed to constitute an Investment in a
Joint Venture in an amount equal to the book value of the Capital Stock of such
Person retained by the Consolidated Parties immediately after giving effect to
such Disposition.


8.03 Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a) Indebtedness under the Loan Documents (including Indebtedness in respect of
any Incremental Facility established in accordance with the terms of
Section 11.01(b));


(b) Indebtedness of the Borrower and its Subsidiaries outstanding on the Closing
Date and set forth in Schedule 8.03, and renewals, refinancings, replacements
and extensions thereof that do not (i) increase the amount of such Indebtedness
(except by the amount of a reasonable premium or other reasonable amount paid,
and fees and expenses reasonably incurred, in connection therewith),
(ii) shorten the final maturity or the average life to maturity of such
Indebtedness or (iii) cause the terms of subordination, if any, taken as a
whole, of such Indebtedness to be materially less favorable to the Lenders than
the terms of subordination, taken as a whole, under the 2003 8⅜% Junior Note
Indenture, as in effect on the Closing Date;


(c) intercompany Indebtedness and Guarantees with respect to Indebtedness, so
long as in each case the related Investment made by the holder of such
Indebtedness or by the provider of such Guarantee, as applicable, is permitted
under Section 8.02 (other than Section 8.02(f));


(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly hedging or mitigating risks associated with liabilities,
commitments, investments, assets, or Property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person
(including Swap Agreements entered into in order to

88

--------------------------------------------------------------------------------



effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary), and not for purposes of speculation and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;


(e) purchase money Indebtedness (excluding obligations in respect of Capital
Leases and Synthetic Lease Obligations) hereinafter incurred by the Borrower or
any of its Subsidiaries in an aggregate principal amount that, when taken
together with the Remaining Present Value of outstanding leases (other than
Capital Leases and Synthetic Leases) relating to Sale and Leaseback Transactions
entered into in accordance with Section 8.05(ii), does not exceed $100,000,000
at any one time outstanding;


(f) unsecured Indebtedness of the Borrower arising under the 2005 Senior Note
Documents and, to the extent relating to the 2005 Junior Notes, the 2005 Junior
Note Documents (and unsecured Guarantees thereof by any Guarantor), in an
aggregate principal amount for all such Indebtedness at any time outstanding
pursuant to this subsection (f) not to exceed $350,000,000, and renewals,
refinancings, replacements and extensions thereof that do not (i) increase the
amount of such Indebtedness (except by the amount of a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection therewith), (ii) shorten the final maturity or the average life to
maturity of such Indebtedness or (iii) in the case of any renewal, refinancing,
replacement or extension of the 2005 Junior Notes, cause the terms of
subordination, taken as a whole, of such Indebtedness to be materially less
favorable to the Lenders than the terms of subordination, taken as a whole,
under the 2003 8⅜% Junior Note Indenture, as in effect on the Closing Date;


(g) obligations of the Borrower or any of its Subsidiaries in connection with
any Permitted Receivables Financing, to the extent such obligations constitute
Indebtedness;


(h) Indebtedness of any Person in existence at the time that such Person becomes
a Subsidiary after the Closing Date, provided that such Indebtedness is not
created in contemplation of or in connection with such Person becoming a
Subsidiary, and renewals, refinancings, replacements and extensions thereof that
do not (i) increase the amount of such Indebtedness (except by the amount of a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith) or (ii) shorten the final maturity
or the average life to maturity of such Indebtedness;


(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business and extinguished within two Business
Days of its incurrence;



89

--------------------------------------------------------------------------------


 
(j) Guarantees of obligations of any Consolidated Party for customary
indemnification, purchase price adjustments and similar obligations arising
under purchase and sale agreements entered into in respect of Acquisitions and
Dispositions permitted under Section 8.02 or Section 8.05, as applicable, and
reimbursement obligations of any Consolidated Party in respect of letters of
credit, surety bonds and performance bonds delivered in connection therewith;


(k) Indebtedness of Excluded Subsidiaries in an aggregate principal amount which
shall not, at the time when created, incurred or assumed, exceed $200,000,000 at
any time outstanding;


(l) additional unsecured Indebtedness of the Borrower (and unsecured Guarantees
thereof by any Guarantor), provided that (i) the terms, taken as a whole, of any
such Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are not materially less favorable to the
Consolidated Parties or the Lenders than the terms of documents governing or
evidencing the 2005 Senior Notes, as in effect on the Closing Date, (ii) either
(A) the proceeds of such Indebtedness are used to refinance then existing
Indebtedness of the Borrower or (B) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to the incurrence of such additional
Indebtedness and to the concurrent retirement of any other Indebtedness of any
Consolidated Party, the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11(a)-(d) as of the most recent fiscal quarter
end with respect to which the Administrative Agent has received the Required
Financial Information and (iii) in the case of Indebtedness incurred pursuant to
clause (ii)(B) above, the aggregate principal amount of all such Indebtedness
incurred after the Closing Date (together with any accumulated, pay-in-kind, or
capitalized interest thereon) shall not exceed $200,000,000;


(m) additional unsecured Subordinated Indebtedness of the Borrower (and
unsecured Guarantees thereof by any Guarantor that are subordinated to the
Obligations on identical terms), provided that (i) the terms, taken as a whole,
of any such Subordinated Indebtedness, and of any agreement entered into and of
any instrument issued in connection therewith, are not materially less favorable
to the Consolidated Parties or the Lenders than the terms of documents governing
or evidencing the 2003 8⅜% Junior Notes, as in effect on the Closing Date, and
(ii) either (A) the proceeds of such Subordinated Indebtedness are used to
refinance then existing Subordinated Indebtedness of the Borrower or (B) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect on a Pro Forma Basis to the
incurrence of such additional Subordinated Indebtedness and to the concurrent
retirement of any other Indebtedness of any Consolidated Party, the Loan Parties
would be in compliance with the financial covenants set forth in
Section 8.11(a)-(d) as of the most recent fiscal quarter end with respect to
which the Administrative Agent has received the Required Financial Information;


(n) Indebtedness arising under Capital Leases and Synthetic Leases hereinafter
incurred by the Borrower or any of its Subsidiaries in an aggregate principal
amount that,

90

--------------------------------------------------------------------------------



when taken together with the Remaining Present Value of outstanding Capital
Leases and Synthetic Leases relating to Sale and Leaseback Transactions entered
into in accordance with Section 8.05(ii), does not exceed $25,000,000 at any one
time outstanding;


(o) other unsecured Indebtedness of Loan Parties in an aggregate principal
amount which shall not exceed $25,000,000 at any time outstanding; and


(p) other unsecured Indebtedness maturing after the Maturity Date, provided that
100% of the net proceeds of such Indebtedness are used to repay, refinance or
replace Indebtedness outstanding under this Agreement and the Notes.


Notwithstanding any provision to the contrary set forth in this Section 8.03,
the aggregate outstanding principal amount of all Indebtedness incurred by the
Excluded Subsidiaries (other than (i) Indebtedness owed to any Consolidated
Party and (ii) renewals, refinancings, replacements and extensions of
Indebtedness existing on the Closing Date and permitted by Section 8.03(b)), at
any time on or after the Closing Date shall not exceed an amount equal to
(i) $250,000,000 minus (ii) the then outstanding Attributed Principal Amount
under any Permitted Receivables Financing.


8.04 Fundamental Changes.


Except in connection with an Excluded Disposition, merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person;
provided that, notwithstanding the foregoing provisions of this Section 8.04 but
subject to the terms of Sections 7.12 and 7.13, (a) the Borrower may merge or
consolidate with any of its Subsidiaries provided that the Borrower shall be the
continuing or surviving Person, (b) any Loan Party other than the Borrower may
merge or consolidate with any other Loan Party or the Borrower, (c) any
Consolidated Party which is not a Loan Party may be merged or consolidated with
or into any Loan Party provided that the continuing or surviving Person shall be
a Loan Party, (d) any Consolidated Party which is not a Loan Party may be merged
or consolidated with or into any other Consolidated Party which is not a Loan
Party, (e) any Subsidiary of the Borrower may merge with any Person that is not
a Loan Party in connection with a Disposition permitted under Section 8.05,
(f) the Borrower or any Subsidiary of the Borrower may merge with any Person
(other than a Consolidated Party with which it could not merge under any of
clauses (a) through (e)) in connection with a Permitted Acquisition provided
that, if such transaction involves the Borrower, the Borrower shall be the
continuing or surviving corporation, (g) any Wholly Owned Subsidiary of the
Borrower may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Effect and (h) ZoomTown.com
Inc. may merge with CBT or any CBT Subsidiary.


8.05 Dispositions.


Make any Disposition other than (a) an Excluded Disposition, and (b) so long as
no Default or Event of Default shall have occurred and be continuing or would be
directly or indirectly caused as a result thereof, other Dispositions; provided
that (i) at least 50% of the

91

--------------------------------------------------------------------------------



consideration paid in connection therewith shall be in cash or Cash Equivalents,
such payment to be made within five Business Days after the consummation of
transaction, and the aggregate amount of all consideration paid or to be paid in
connection therewith shall be in an amount not less than the fair market value
of the Property disposed of, (ii) such transaction is not a Sale and Leaseback
Transaction unless, after giving effect to the entering into of the applicable
lease in connection therewith, the Remaining Present Value of such lease, when
taken together with the aggregate then outstanding principal amount of all
Indebtedness incurred pursuant to Section 8.03(e) or (n) and the Remaining
Present Value of outstanding leases previously entered into pursuant to this
clause (ii), would not exceed $25,000,000, (iii) such transaction does not
involve the Disposition of a part but not all of the Capital Stock of any
Consolidated Party that does not result in an Investment that is permitted under
Section 8.02, (iv) such transaction does not involve a Disposition of
receivables other than receivables owned by or attributable to other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, (v) the fair market value of all of the assets sold or otherwise
Disposed of in all such transactions after the Closing Date (other than Sale and
Leaseback Transactions permitted hereunder) shall not exceed $75,000,000 per
fiscal year, and (vi) if the fair market value of the Property Disposed of in
any single Disposition (or in any series of related Dispositions) exceeds
$50,000,000, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect on a Pro
Forma Basis to such transaction (including any proposed use of the proceeds
thereof for debt reduction or the making of any Investment), the Loan Parties
would be in compliance with the financial covenants set forth in
Section 8.11(a)-(d), as of the most recent fiscal quarter end with respect to
which the Administrative Agent has received the Required Financial Information.


8.06 Restricted Payments.


Make, directly or indirectly, any Restricted Payment, except that:


(a) each Consolidated Party may make Restricted Payments (directly or
indirectly) to any other Consolidated Party that is a Loan Party;


(b) each Subsidiary of the Borrower may declare and make ratable dividend
payments or other distributions to holders of the Capital Stock of such Person.


(c) so long as no Default or Event of Default has occurred and is continuing or
would arise immediately after giving effect thereof, the Borrower may:


(i) declare and pay scheduled dividend payments on the Permitted Preferred Stock
and the Other Permitted Equity;


(ii) (A) make payments pursuant to stock option plans or other stock related
benefit plans (1) approved by the Board of Directors of the Borrower and (2) in
the ordinary course of business made to directors, officers and employees of the
Borrower to repurchase Capital Stock of the Borrower held by such Persons in
case of resignation, the cessation or employment or retirement of such Person
(by death, disability or otherwise); and (B) purchase or repurchase Capital
Stock of

92

--------------------------------------------------------------------------------



the Borrower with the proceeds received by it from the exercise of rights under
such plans by directors, officers and employees; and


(iii) refinance Permitted Preferred Stock or Other Permitted Equity with the
proceeds of Other Permitted Equity; and


(d) so long as no Default or Event of Default has occurred and is continuing or
would be directly or indirectly caused as a result thereof, the Borrower may
make other Restricted Payments, provided that (i) both before and after giving
effect to any such Restricted Payment, the Loan Parties would be in compliance
on a Pro Forma Basis with the financial covenants set forth in Section 8.11 as
of the most recent fiscal quarter end with respect to which the Administrative
Agent has received the Required Financial Information and (ii) at the time that
such Restricted Payment is made, the aggregate amount of all such other
Restricted Payments made after the Closing Date, when taken together with all
prepayments of Indebtedness made by the Consolidated Parties pursuant to
Section 8.12(b)(ii) (other than Restricted Payments and prepayments of
Indebtedness made pursuant to Section 8.12(b)(ii) made with (A) amounts not in
excess of the aggregate cumulative proceeds of any Equity Issuance by the
Borrower consummated subsequent to the Closing Date and not more than 365 days
prior to the date of such Restricted Payment, provided that such amounts have
not previously served as the basis for allowing any other Restricted Payment
made pursuant to this subsection (d), an Acquisition made pursuant to
Section 8.02(h)(vi) or a prepayment of Indebtedness made pursuant to
Section 8.12(b)(ii), or (B) amounts not in excess of the aggregate cumulative
proceeds of any Disposition, Excluded Disposition or Involuntary Disposition
consummated subsequent to the Closing Date and not more than 365 days prior to
the date of such Restricted Payment, provided that such amounts have not
previously served as the basis for allowing a Restricted Payment made pursuant
to this subsection (d), an Acquisition made pursuant to Section 8.02(h)(vi) or a
prepayment of Indebtedness made pursuant to Section 8.12(b)(ii)) shall not
exceed at any time that the Consolidated Total Leverage Ratio as set forth in
the most recent Compliance Certificate then received by the Administrative Agent
pursuant to Section 7.02(b) for the four-quarter period ending as of the last
day of the fiscal quarter to which such Compliance Certificate relates is
(A) greater than 4.00 to 1.00, $75,000,000, (B) less than or equal to 4.00 to
1.00 but greater than 3.75 to 1.00, $125,000,000, (C) less than or equal to 3.75
to 1.00 but greater than 3.50 to 1.00, $150,000,000, (D) less than or equal to
3.50 to 1.00 but greater than 3.25 to 1.00, $175,000,000, and (E) less than or
equal to 3.25 to 1.00, $225,000,000.


8.07 Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.



93

--------------------------------------------------------------------------------



8.08 Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions among
Loan Parties, (b) intercompany transactions expressly permitted by Section 8.02,
Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (c) normal
compensation and reimbursement of expenses of officers and directors,
indemnification of officers and directors in respect of their services as such
which indemnification is either required or permitted under the applicable
corporate law of the applicable Consolidated Party's jurisdiction of
incorporation or organization, and Investments permitted under Section 8.02(c),
(d) in connection with Permitted Receivables Financings, (e) to the extent not
permitted by clause (b) of this Section 8.08, other Restricted Payments
permitted under Section 8.06 and (f) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person's business consistent with past practices or on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person is not an officer,
director or Affiliate.


8.09 Burdensome Agreements.


(a) Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) except in respect of any Subsidiary which is not a Guarantor, (A) pledge
its Property pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (B) act as a Loan Party pursuant
to the Loan Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (i)-(v)(A) above) for (1) this Agreement and the other Loan Documents,
(2) the Senior Note Documents, (3) the Junior Note Documents, (4) any document
or instrument governing Indebtedness incurred pursuant to Section 8.03(e) or
(n), provided that any such restriction contained therein relates only to the
asset or assets constructed or acquired in connection therewith, (5) any
document or instrument governing Indebtedness incurred pursuant to
subsection (g), (h), (k), (l), (m) or (o) of Section 8.03, (6) any document or
instrument governing Indebtedness incurred to renew, refinance, replace or
extend any Indebtedness governed by any document or instrument otherwise
permitted to contain any such Contractual Obligation pursuant to this
Section 8.09, (7) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien; or (8) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.05 pending the consummation of such sale;


(b) Enter into any Contractual Obligation (other than the documents governing or
evidencing the Obligations, the 1993 Senior Note Indenture and the CBT
Indentures) that requires the grant of a Lien by any Consolidated Party on any
Collateral to secure obligations arising under such Contractual Obligation.



94

--------------------------------------------------------------------------------



8.10 Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11 Financial Covenants.


(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than the
ratio set forth below opposite such fiscal quarter:


Fiscal Quarter Ended
Ratio
March 31, 2005
5.00:1.00
June 30, 2005
5.00:1.00
September 30, 2005
5.00:1.00
December 31, 2005
5.00:1.00
March 31, 2006
5.00:1.00
June 30, 2006
5.00:1.00
September 30, 2006
5.00:1.00
December 31, 2006
5.00:1.00
March 31, 2007
4.75:1.00
June 30, 2007
4.75:1.00
September 30, 2007
4.75:1.00
December 31, 2007
4.75:1.00
March 31, 2008
4.75:1.00
June 30, 2008
4.75:1.00
September 30, 2008
4.75:1.00
December 31, 2008
4.75:1.00
Each fiscal quarter ended thereafter
4.50:1.00



(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than the
ratio set forth below opposite such fiscal quarter:


Fiscal Quarter Ended
Ratio
March 31, 2005
2.50:1.00
June 30, 2005
2.50:1.00
September 30, 2005
2.50:1.00
December 31, 2005
2.50:1.00
March 31, 2006
2.25:1.00
June 30, 2006
2.25:1.00
September 30, 2006
2.25:1.00
December 31, 2006
2.25:1.00
Each fiscal quarter ended
2.00:1.00


95

--------------------------------------------------------------------------------





Fiscal Quarter Ended
Ratio
thereafter
 



(c) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than the ratio set forth below opposite such fiscal quarter:


Fiscal Quarter Ended
Ratio
March 31, 2005
2.00:1.00
June 30, 2005
2.00:1.00
September 30, 2005
2.00:1.00
December 31, 2005
2.00:1.00
March 31, 2006
2.25:1.00
June 30, 2006
2.25:1.00
September 30, 2006
2.25:1.00
December 31, 2006
2.25:1.00
Each fiscal quarter ended thereafter
 
2.50:1.00



(d) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.20 to 1.00.


8.12 Prepayment of Other Indebtedness, Amendment of Documents, Etc.


Permit any Consolidated Party to:


(a) if any Default or Event of Default has occurred and is continuing or would
arise immediately after giving effect thereto as a result thereof, amend or
modify any of the terms of any Junior Note Document or Senior Note Document if
such amendment or modification would add or change any terms in a manner adverse
to the Consolidated Parties or the Lenders, or shorten the final maturity or
average life to maturity thereof or require any principal payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto;


(b) make (or give any notice with respect thereto) any voluntary, optional or
other non-scheduled payment, prepayment, redemption, acquisition for value
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of the 2005 Senior Notes, the 2005 Junior Notes or
the 2003 8⅜% Junior Notes, except for (i) a refinancing of any such Indebtedness
to the extent permitted pursuant to Section 8.03 (in each case whether or not
mandatory), and (ii) other prepayments of such Indebtedness not otherwise
permitted by this subsection (b), provided that, at the time that such
prepayment is made, the aggregate amount of all such other prepayments under
this clause (ii) made after the Closing Date, when taken together with all
Restricted Payments made by the Consolidated Parties pursuant to Section 8.06(d)
(other than Restricted Payments made pursuant to Section 8.06(d) or prepayments
of Indebtedness made pursuant to this Section 8.12(b)(ii) made with (A) amounts
not in excess of the aggregate cumulative proceeds of any Equity Issuance by the
Borrower consummated subsequent to the
 
 
 
96

--------------------------------------------------------------------------------


 


Closing Date and not more than 365 days prior to the date of such prepayment,
provided that such amounts have not previously served as the basis for allowing
any Restricted Payment made pursuant to Section 8.06(d), an Acquisition made
pursuant to Section 8.02(h)(vi) or a prepayment made pursuant to this
Section 8.12(b)(ii), or (B) amounts not in excess of the aggregate cumulative
proceeds of any Disposition, Excluded Disposition or Involuntary Disposition
consummated subsequent to the Closing Date and not more than 365 days prior to
the date of such prepayment, provided that such amounts have not previously
served as the basis for allowing a Restricted Payment made pursuant to
Section 8.06(b), an Acquisition made pursuant to Section 8.02(h)(vi) or a
prepayment made pursuant to this Section 8.12(b)(ii)), shall not exceed at any
time that the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate then received by the Administrative Agent pursuant to
Section 7.02(b) for the four-quarter period ending as of the last day of the
fiscal quarter to which such Compliance Certificate relates is (A) greater than
4.00 to 1.00, $75,000,000, (B) less than or equal to 4.00 to 1.00 but greater
than 3.75 to 1.00, $125,000,000, (C) less than or equal to 3.75 to 1.00 but
greater than 3.50 to 1.00, $150,000,000, (D) less than or equal to 3.50 to 1.00
but greater than 3.25 to 1.00, $175,000,000, and (E) less than or equal to 3.25
to 1.00, $225,000,000;


(c) except as otherwise provided in subsection (b) above, make any payments in
respect of Subordinated Indebtedness in violation of the relevant subordination
provisions; or


(d) enter to any Contractual Obligation or amend or modify any of the terms of
either CBT Indenture if the effect of such Contractual Obligation, amendment or
modification would (i) encumber or restrict the ability of CBT to (i) pay
dividends or make any other distributions to the any Loan Party on its Capital
Stock or with respect to any other interest or participation in, or measured by,
its profits, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, or (iv) sell, lease or
transfer any of its Property to any Loan Party.


8.13 Organization Documents; Fiscal Year.


Permit any Consolidated Party (other than a Joint Venture) to (a) amend, modify
or change its Organization Documents in a manner materially adverse to the
Lenders or (b) change its fiscal year.


8.14 Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, permit
any Consolidated Party to (a) permit any Person (other than the Borrower or any
Wholly Owned Subsidiary of the Borrower) to own any Capital Stock of any Loan
Party, CBT, any CBT Subsidiary, except (i) to qualify directors where required
by applicable law or to satisfy other requirements of applicable law with
respect to the ownership of Capital Stock of Foreign Subsidiaries, and (ii) as a
result of or in connection with an Investment not prohibited under Section 8.02
or a dissolution, merger, consolidation or Disposition of all or any portion of
the Property or Capital Stock of a Subsidiary not prohibited by Section 8.02,
Section 8.04 or Section 8.05, (b) permit any Subsidiary (other than any Joint
Venture or any Wholly Owned Subsidiary) to issue or have outstanding any shares
of preferred Capital Stock (other than

97

--------------------------------------------------------------------------------



preferred Capital Stock held by any Loan Party, CBT or any CBT Subsidiary or
(c) permit, create, incur, assume or suffer to exist any Lien on any Capital
Stock of any Subsidiary of the Borrower, except for Permitted Liens.


8.15 Negative Covenants Applicable to Wireless Holdco.


Notwithstanding any other provision of this Article VIII, until such time as
Wireless LLC shall have become a Guarantor, permit Wireless Holdco to enter into
or conduct any business, or engage in any activity (including, without
limitation, any action or transaction that is restricted under Article VIII
without regard to any of the enumerated exceptions to such covenants) other than
providing general management services to Wireless LLC, holding the Capital Stock
of Wireless LLC, exercising the voting rights and obligations as a member of
Wireless LLC, holding and operating the Spectrum Assets, performing any
obligations under the Loan Documents and engaging in other activities incidental
and directly related to its existence and the foregoing.


8.16 Designated Senior Indebtedness.


The Borrower hereby agrees and acknowledges that all Obligations shall be
"Designated Senior Indebtedness" (or any comparable term) for purposes of and as
defined in each Junior Note Indenture and any documents governing any other
Subordinated Indebtedness of the Borrower or any of its Subsidiaries in respect
of which such term (or comparable term) has relevance.




ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


9.01 Events of Default.


Any of the following shall constitute an Event of Default:


(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, any fee due hereunder or any other amount
payable hereunder or under any other Loan Document; or


(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 7.03(a) or Article VIII; or


(c) Certain Reporting Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.01, 7.02(a) or 7.02(b)
and any such failure continues for 15 days after (i) a Responsible Officer of
the Borrower has knowledge of such failure or (ii) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); or

98

--------------------------------------------------------------------------------





(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after (i) a Responsible Officer of the Borrower
has knowledge of such failure or (ii) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
or


(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or


(f) Cross-Default. (i) Any Loan Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due (automatically
or otherwise), prior to its stated maturity; provided that this clause (i) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the Property or assets securing such Indebtedness or
(ii) there occurs (other than on a voluntary basis) under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or


(g) Insolvency Proceedings, Etc. The Borrower or any Subsidiary (other than an
Immaterial Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its

99

--------------------------------------------------------------------------------



Property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(h) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or


(i) Judgments. There is entered against the Borrower or any Subsidiary (other
than an Immaterial Subsidiary) any one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance), and (i) enforcement
proceedings are lawfully commenced by any creditor upon such judgment or order,
or (ii) there is a period of 60 consecutive days during which such judgment is
unpaid and a stay of enforcement of such judgment, by reason of a pending appeal
or otherwise, is not in effect; or


(j) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or


(k) Invalidity of Loan Documents; Guarantees. (i) Any material Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document (other than any Issuer
Document); or any Loan Party denies that it has any or further liability or
obligation under any Loan Document (other than any Issuer Document), or purports
to revoke, terminate or rescind any Loan Document (other than any Issuer
Document); or (ii) except as the result of or in connection with a dissolution,
merger or disposition of all or part of the assets or Capital Stock of a
Subsidiary not prohibited by Section 8.04 or Section 8.05, the Guaranty given by
any Subsidiary (other than an Immaterial Subsidiary) hereunder or any provision
thereof shall cease to be in full force and effect, or any Guarantor hereunder
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm
such Guarantor's obligations under its Guaranty, or any Subsidiary (other than
an Immaterial Subsidiary) shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to its Guaranty; or


(l) Change of Control. There occurs any Change of Control.

100

--------------------------------------------------------------------------------



9.02 Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a) declare the commitment of each Lender to make Loans and any obligation of
all L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;


(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and


(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an Event of Default specified in
Section 9.01(g) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of all L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.


9.03 Application of Funds.


After the acceleration of the Obligations as provided for in Section 9.02(b) (or
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 9.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, each
in its capacity as such, ratably among them in proportion to the amounts
described in this clause First payable to them;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders

101

--------------------------------------------------------------------------------



(including fees, charges and disbursements of counsel to the respective Lenders
and the respective L/C Issuers and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, obligations under Swap Contracts between
any Loan Party and any Lender of Affiliate of any Lender, obligations under an
Treasury Management Agreement between any Loan Party and any Lender of Affiliate
of any Lender and to Cash Collateralize the undrawn amounts of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth held by them;


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. If at any time
after any Obligation shall have been Cash Collateralized no Event of Default
shall be continuing, the Administrative Agent shall promptly return to the
Borrower all the Cash Collateral.




ARTICLE X
ADMINISTRATIVE AGENT


10.01 Appointment and Authority.


(a) Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Collateral
Agent hereunder and under the other Loan Documents and authorizes the Collateral
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The Lenders and
the Agents agree that the Collateral Agent shall be entitled to all of the
benefits and privileges of this Article X to the same extent as the
Administrative Agent. The provisions of this Article are solely for the benefit
of the Administrative Agent, the Collateral

102

--------------------------------------------------------------------------------



Agent, the Lenders and the L/C Issuers, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.


10.02 Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


10.03 Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any

103

--------------------------------------------------------------------------------



Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04 Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the applicable L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the applicable L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the applicable L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


10.05 Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.



104

--------------------------------------------------------------------------------



10.06 Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (b) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

105

--------------------------------------------------------------------------------



10.07 Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08 No Other Duties, Etc..


Anything herein to the contrary notwithstanding, none of the Book Managers,
Arrangers or agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


10.09 Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Section 2.03(i) and (j), Section 2.08 and Section 11.04) allowed in such
judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuer(s), to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses,

106

--------------------------------------------------------------------------------



disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


10.10 Collateral and Guaranty Matters.


The Lenders and the L/C Issuers irrevocably authorize and direct each of the
Administrative Agent and/or Collateral Agent, as applicable:


(a) to release (i) any Lien on any Property granted to or held by the Collateral
Agent under any Loan Document (A) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations outstanding under the Loan
Documents (other than contingent indemnification obligations) and the
expiration, termination or Cash Collateralization of all Letters of Credit,
(B) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document or
(C) subject to Section 11.01, if approved, authorized or ratified in writing by
the Required Lenders, (ii) any Lien on the Capital Stock of any Subsidiary that
becomes a Non-Pledged Subsidiary at any time after the Closing Date as a result
of a transaction permitted hereunder and (iii) any Lien on the Property or
Capital Stock of Wireless LLC contemplated by Section 7.12(c), upon the
consummation of a Wireless Disposition;


(b) to subordinate any Lien on any Property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such Property that is
permitted by Section 8.01(i); and


(c) to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) if such Person (including, without limitation, Wireless LLC,
as contemplated by Section 7.12(c)) becomes an Excluded Subsidiary at any time
after the Closing Date as a result of a transaction permitted hereunder.


In connection with any termination or release pursuant to this Section 10.10,
the Administrative Agent and/or the Collateral Agent shall promptly execute and
deliver to the Borrower or any Subsidiary, at the Borrower's or such
Subsidiary's expense, all documents that the Borrower or such Subsidiary shall
reasonably request to evidence such termination or release. Effective
immediately upon any Loan Party ceasing to be a Subsidiary or ceasing to be a
Guarantor, such Loan Party shall cease to be a party to this Agreement. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's and/or Collateral Agent's, as
applicable, authority to release or subordinate its interest in particular types
or items of Property, or to release any Guarantor from its obligations under the

107

--------------------------------------------------------------------------------



Guaranty pursuant to this Section 10.10; provided that the failure to obtain
such confirmation shall not derogate from the rights of the Borrower and the
Subsidiaries under this Section 10.10.




ARTICLE XI
MISCELLANEOUS


11.01 Amendments, Etc.


(a) General. No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective, except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, each Loan Party upon which such agreement will place additional
obligation or from the rights of which such agreement will derogate and the and
the Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Parties or other Subsidiaries that are parties thereto, in each case
with the consent of the Required Lenders, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that:


(i) no such amendment, waiver or consent shall, without the written consent of
each Lender affected thereby:


(A) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) (it being understood and agreed that a
waiver of any condition precedent set forth in Section 5.02 or of any Default or
Event of Default or mandatory reduction in the Commitments shall not constitute
a change in the terms of any Commitment of any Lender);


(B) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;


(C) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of "Default Rate" or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;


(D) change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby;


(E) except as contemplated by paragraph (b) below, change the definition of
"Required Lenders," any provision of this Section 11.01(a)(i) or any

108

--------------------------------------------------------------------------------



other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder;


(F) (i) except as the result of or in connection with a Disposition not
prohibited by Section 8.05, release all or substantially all of the Collateral
and (ii) except as otherwise provided in Section 10.10, release all or
substantially all of the Guarantors;


(G) release the Borrower from its obligations under the Loan Documents;


(ii) (A) no Default or Event of Default existing at the time of any proposed
Credit Extension under the Revolving Commitments may be waived for the purposes
of satisfying the condition precedent set forth in Section 5.02(b) in respect of
such proposed Credit Extension without the consent at such time of Lenders
holding in the aggregate at least a majority of the Revolving Commitments;
provided, however, this Section 11.01(a)(ii)(A) shall not be applicable until
such time as the aggregate principal amount of all Incremental Facilities
consisting of one or more term loan tranches, if any, exceeds the Aggregate
Revolving Commitments then in effect; and (B) without the consent of each Lender
holding a Revolving Commitment or any outstanding Revolving Loans or
participations (whether funded or not) in L/C Obligations (and/or participations
therein), no amendment, waiver or consent relating to this Section 11.01(a)(ii)
shall be effective;


(iii) (A) no amendment, waiver or consent shall, unless in writing and signed by
each affected L/C Issuer in addition to the Lenders required above, affect the
rights or duties of an L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; and (B) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement


(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;


(v) no amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document;
and


(vi) the Fee Letters may be amended, or rights or privileges thereunder waived,
in each case in a writing executed only by the parties thereto.


Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the L/C Issuers and the Swingline Lender) if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment

109

--------------------------------------------------------------------------------



and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement, and (B) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Lenders under one or more tranches but not under any other
tranche may be effected by an agreement or agreements in writing entered into by
the Borrower and the requisite percentage in interest of the affected tranche or
tranches of Lenders that would be required to consent thereto under this Section
11.01 if such tranche or tranches of Lenders were the only tranche or tranches
of Lenders hereunder at the time.


(b) Incremental Facilities.


(i)  For the avoidance of doubt and notwithstanding any provision to the
contrary set forth in this Agreement or any other Loan Document, this Agreement
may be amended (or amended and restated) at any time and from time to time to
increase the Aggregate Revolving Commitments or to establish one or more
separate tranches of term loans (each such increase to the Revolving Commitments
and/or establishment of a new tranche term loans being referred to herein as an
"Incremental Facility," and all of such increases and establishments being
referred to collectively as the "Incremental Facilities") to be made to the
Borrower by an agreement in writing entered into by the Borrower, the
Administrative Agent and each Person (including any Lender) that shall agree to
provide any such increase to the Revolving Commitments or such separate tranches
of term loans (but without the consent of any other Lender), and each such
Person that shall not already be a Lender shall, at the time such agreement
becomes effective, become a Lender with the same effect as if it had originally
been a Lender under this Agreement with the Revolving Commitment and/or term
loan set forth in such agreement; provided, however, that: (A) without the
consent of the Required Lenders, the aggregate principal amount of increases in
the Revolving Commitments and/or separate term loans effected pursuant to this
Section 11.01(b) shall not exceed $500,000,000; (B) no Default or Event of
Default shall exist at the time of the amendment giving effect to any such
increase in the Revolving Commitments and/or the making of a separate term loan,
as applicable, becomes effective; and (C) no Lender shall be obligated to
participate in any such increase by increasing its own commitment hereunder
unless such Lender elects to do so in its sole discretion at the time of such
increase. The terms applicable to any additional Revolving Commitments or term
loans shall be the same as those applicable to the initial Revolving Commitments
(after giving effect to any amendment in connection with the establishment of
such additional Revolving Commitments or term loans), except in respect of
pricing, amortization and maturity; provided, however, that (A) each such
Incremental Facility structured as a separate term loan tranche may be provided
the right to ratable (with each other Incremental Facility structured as a
separate term loan tranche) prepayment in connection with any voluntary or
mandatory prepayment, (B) no more than 20% of the initial principal amount of
any Incremental Facility structured as a separate term loan tranche shall
amortize (pursuant to schedule amortization) prior to the Maturity Date, and
(C) the final maturity date of any Incremental Facility structured as a separate
term loan tranche shall not occur prior to the Maturity Date or the final
maturity

110

--------------------------------------------------------------------------------



date of any other then existing Incremental Facility structured as a separate
term loan tranche.


(ii)  Any such amendment (or amendment and restatement) effected pursuant to
Section 11.01(b)(i) shall amend the provisions of this Agreement and the other
Loan Documents to set forth the terms of each Incremental Facility established
thereby (including the amount and the final maturity thereof, any provisions
relating to the amortization or mandatory prepayment thereof, the interest to
accrue and be payable thereon and any fees to be payable in respect thereof (in
each case subject to any applicable restrictions set forth in subsection (i) of
this Section 11.01(b)) and to effect such other changes (including changes to
the provisions of Section 11.01(a), Section 2.05 and the definition of "Required
Lenders") as the Borrower and the Administrative Agent shall deem necessary or
advisable in connection with the establishment of any such Incremental Facility;
provided, however, that no such agreement shall: (A) effect any change described
in any of clauses (A), (B), (C), (F) and (G) of Section 11.01(a) without the
consent of each Person required to consent to such change under such clause (it
being agreed, however, that any increase in the Aggregate Revolving Commitments
or establishment of any Incremental Facility consisting of a separate tranche of
term loans will not, of itself, be deemed to effect any of the changes described
in clauses (A), (B), (C), (F) and (G) of Section 11.01(a)(i), and that
modifications to Section 2.12, Section 9.03 or the definition of "Required
Lenders" or other provisions relating to voting provisions to provide the
Persons providing the applicable Incremental Facility with the benefit of such
provisions will not, by themselves, be deemed to effect any of the changes
described in clauses (D) and (E) of Section 11.01(a)(i)), or (B) amend
Article VII, VIII or IX in any manner that by its terms benefits one or more
tranches, but not all tranches, of Loans or Commitments without the prior
written consent of Lenders holding a majority in interest of the Revolving
Commitments then existing, if the Lenders holding Revolving Commitments are not
so benefited, and of Lenders holding a majority in interest of each separate
tranche of term loans then existing and not so benefited, (it being agreed that
no provision requiring the Borrower to prepay term loans of one or more
Incremental Facilities with the proceeds of Dispositions, Involuntary
Dispositions, Debt Issuances, Equity Issuances or with the proceeds of excess
cash flow will be deemed to violate this clause). The loans, commitments and
borrowings of any Incremental Facility established pursuant to this
Section 11.01(b) shall constitute Loans, Commitments and Borrowings under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty set forth in Article IV hereunder and the security
interests and Liens created by the Collateral Documents, and the Borrower shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the requirements of this sentence are satisfied after
the establishment of any such Incremental Facility.


(c) Voting Rights of Defaulting Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

111

--------------------------------------------------------------------------------



(d) Voting Rights of Lenders During Bankruptcy Proceedings. Notwithstanding the
fact that the consent of all the Lenders is required in certain circumstances as
set forth above, (x) each Lender is entitled to vote as such Lender sees fit on
any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.


11.02 Notices. Effectiveness of Electronic Communications.


(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i) if to the Borrower, the Administrative Agent, the Collateral Agent or Bank
of America, in its capacity as an L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and


(ii) if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.



112

--------------------------------------------------------------------------------



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Collateral Agent, the Swingline Lender and each L/C Issuer may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Collateral
Agent, the Swingline Lender and each L/C Issuer. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.


(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the Collateral Agent, each L/C Issuer and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Committed Loan Notices
and Swingline Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


11.03 No Waiver; Cumulative Remedies.


No failure by any Lender, any L/C Issuer, the Collateral Agent or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

113

--------------------------------------------------------------------------------





11.04 Expenses; Indemnity; Damage Waiver.


(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and their
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent or Collateral Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by each L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent,
Collateral Agent any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), Collateral Agent (and any
sub-agent thereof), each Lender and each L/C Issuer, and each Related Party of
any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Parties, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its Related Parties or (y) result from a claim
brought by the Borrower or any

 
114

--------------------------------------------------------------------------------


 


other Loan Party against an Indemnitee for breach of contract, if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.


(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), each L/C Issuer or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent), each L/C Issuer or such Related Party, as the case may be,
such Lender's Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any such sub-agent) or the applicable L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any such sub-agent) or the applicable L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.


(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten Business Days after demand therefor.


(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Collateral Agent and any L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


11.05 Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender, or the
Administrative Agent, the Collateral Agent, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared

115

--------------------------------------------------------------------------------



to be fraudulent or preferential, set aside or required (including pursuant to
any settlement entered into by the Administrative Agent, the Collateral Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


11.06 Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swingline Loans) at the time owing to it); provided that


(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Revolving Commitments are not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower

116

--------------------------------------------------------------------------------



otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;


(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of the Swingline Loans;


(iii) any assignment of a Revolving Commitment must be approved by the
Administrative Agent, the Swingline Lender and each L/C Issuer unless the Person
that is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and


(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of in the amount, if any, required as set forth in
Schedule 11.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the

117

--------------------------------------------------------------------------------



Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each of the Borrower and the L/C Issuers at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time
that a request for a consent for a material or other substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.12 as though it were a
Lender.


(e) Limitation on Participation Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender or a Lender not otherwise exempt from backup
withholding and information reporting if it were a Lender shall not be entitled
to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of

118

--------------------------------------------------------------------------------



its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


(g) Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h) Resignation Swingline Lender after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time PNC assigns all of its Commitment
and Loans pursuant to subsection (b) above, PNC may, upon 30 days' notice to the
Borrower and the Lenders, resign as Swingline Lender. In the event of any such
resignation as Swingline Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor Swingline Lender hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of PNC as Swingline Lender. If PNC resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04(c)). Upon the appointment of a successor Swingline
Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender.


(i) Resignation as an L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America, PNC or any other
Lender that is also acting as an L/C Issuer hereunder assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America, PNC or
such Lender may, upon 30 days' notice to the Borrower and the Lenders, resign as
an L/C Issuer. In the event of any such resignation as an L/C Issuer, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America, PNC or such
Lender as an L/C Issuer. If Bank of America, PNC or such other Lender resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America, PNC or such Lender to effectively
assume the obligations of Bank of America, PNC or such applicable Lender with
respect to such Letters of Credit.

119

--------------------------------------------------------------------------------



11.07 Treatment of Certain Information; Confidentiality.


Each of the Administrative Agent, the Lenders and each L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors, auditors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.


For purposes of this Section 11.07, "Information" means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.


11.08 Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or

120

--------------------------------------------------------------------------------



demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer, irrespective of whether or not
such Lender or such L/C Issuer shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or such L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, each L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application


11.09 Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the "Maximum
Rate"). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


11.10 Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

121

--------------------------------------------------------------------------------



11.11 Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until such time as the Obligations under the Loan Documents
have been Fully Satisfied.


11.12 Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.13 Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) any
Lender delivers a notice pursuant to Section 3.02 with respect to circumstances
that do not affect the other Lenders hereunder, (iv) a Lender does not consent
to a proposed change, waiver, discharge or termination with respect to any Loan
Document that requires unanimous consent of all Lenders and that has been
approved by the Required Lenders as provided in Section 11.01, or (v) any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such

122

--------------------------------------------------------------------------------



outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d) such assignment does not conflict with applicable Laws; and


(e) in the case of any such assignment resulting from a Lender's failure to
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document, the applicable amendment, modification and/or waiver of this
Agreement that the Borrower has requested shall become effective upon giving
effect to such assignment (and any related assignments required to be effected
in connection therewith in accordance with this Section 11.06).


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14 Governing Law; Jurisdiction; Etc.


(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

123

--------------------------------------------------------------------------------



DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15 Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16 Term of Agreement.


The term of this Agreement shall be until the Obligations under the Loan
Documents have been Fully Satisfied.


11.17 USA PATRIOT Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law

124

--------------------------------------------------------------------------------



October 26, 2001)) (the "Act"), it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act.


11.18 Subordination of Intercompany Debt.


Each Loan Party agrees that all intercompany Indebtedness among Loan Parties
(the "Intercompany Debt") is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Loan Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided,
that in the event of and during the continuation of any Event of Default, under
Section 9.01(a) or in the event the maturity of the Loans is accelerated under
Section 9.02, no payment shall be made by or on behalf of any Loan Party on
account of any Intercompany Debt after the Administrative Agent shall have
delivered a written notice to the Borrower to such effect. In the event that any
Loan Party receives any payment of any Intercompany Debt at a time when such
payment is prohibited by this Section 11.18, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to, the Administrative Agent.


11.19 Matters Related to Existing Indentures.


The Lenders hereby ratify and approve the amendments set forth in (i) the fourth
supplemental indenture dated as of January 31, 2005, to the 2003 16% Junior Note
Indenture; (ii) the amendment to the purchase agreement dated as of January 31,
2005, to the 2003 16% Junior Note Purchase Agreement; and (iii) the first
supplemental indenture dated as of January 28, 2005, to the 2003 Senior Note
Indenture.


11.20 Permitted Receivables Financings.


(a) Each Lender, the Administrative Agent and the Collateral Agent agrees that,
prior to the date that is one year and one day after the payment in full of all
the obligations in respect of the Attributed Principal Amount in respect of any
Permitted Receivables Financing, (i) it shall not be entitled, whether before or
after the occurrence of any Event of Default, to (A) institute against, or join
any other Person in instituting against, any Receivables Financing SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof, (B) transfer and
register the Capital Stock of any Receivables Financing SPC or any other
instrument evidencing any Investment in any Receivables Financing SPC in its
name or the name of any of its designees or nominees, (C) foreclose such
security interest in the Capital Stock of any Receivables Financing SPC
regardless of the bankruptcy or insolvency of any Loan Party, (D) exercise any
voting rights granted or appurtenant to such Capital Stock of any Receivables
Financing SPC or any other instrument evidencing any Investment therein or
(E) enforce any right that the holder of any such Capital Stock of any
Receivables Financing SPC or any other instrument evidencing any Investment
therein might otherwise have to liquidate, consolidate, combine, collapse or
disregard the entity status of such Receivables Financing SPC and (ii) it hereby
waives and releases any

125

--------------------------------------------------------------------------------



right to require (A) that any Receivables Financing SPC be in any manner merged,
combined, collapsed or consolidated with or into any Loan Party, including by
way of substantive consolidation in a bankruptcy case or (B) that the status of
any Receivables Financing SPC as a separate entity be in any respect
disregarded; provided, however, that the provisions of this Section 11.20 shall
cease to be of any force or effect when the Obligations have been paid in full
and the Revolving Commitments have been terminated or expired; and provided
further, that the provisions hereof will not apply to a Lender, the
Administrative Agent or the Collateral Agent in its capacity as a holder of any
Indebtedness or other asset included in the Attributed Principal Amount or its
ability to exercise any rights thereunder. Each Lender, the Administrative Agent
and the Collateral Agent agree and acknowledge that each Receivables Financier
is an express third party beneficiary with respect to this Section 11.20 (and
only this Section 11.20) and such agent shall have the right to enforce
compliance by the parties hereto with this Section 11.20.


(b) Upon the transfer or purported transfer by the Borrower or any Consolidated
Party of Transferred Assets to a Receivables Financing SPC in a Permitted
Receivables Financing, the Liens with respect to such Transferred Assets under
the Security Documents shall automatically be released (and each of the
Administrative Agent and the Collateral Agent, as applicable, is hereby
authorized to execute and enter into any such releases and other documents as
the Borrower may reasonably request in order to give effect thereto).


(c) Each Lender hereby authorizes and directs each of the Administrative Agent
and the Collateral Agent, as applicable, in connection with any Permitted
Receivables Financing, upon the request and at the expense of the Borrower, to
enter into an intercreditor agreement with the applicable Receivables Financier
to facilitate the establishment of such Permitted Receivables Financing and to
effect the purposes of the provisions of this Agreement relating to Permitted
Receivables Financings.

126

--------------------------------------------------------------------------------

